Exhibit 10.1

 

Execution Version

 

 

 

 

 

 [eastwestlogo1.jpg]

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

 

by and between 

 

EAST WEST BANK,
as Lender

 

and

 

ENSERVCO CORPORATION,
DILLCO FLUID SERVICE, INC.,
HEAT WAVES HOT OIL SERVICE LLC
and
HEAT WAVES WATER MANAGEMENT LLC,
as Borrowers

 

 

 

 

Dated as of August 10, 2017

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

   

Page

     

1.        DEFINITIONS AND CONSTRUCTION

1

1.1

Definitions

1

1.2

Accounting Terms

1

1.3

Other Definitional Terms; Rules of Interpretation

1

   

2.        LOAN AND TERMS OF PAYMENT.

1

2.1

Credit Extensions

1

2.2

Interest Rates, Payments, and Calculations

3

2.3

Crediting Payments

4

2.4

Fees

5

2.5

Additional Costs

5

2.6

Additional Provisions Regarding Letters of Credit

6

2.7

Taxes

6

2.8

Mandatory Prepayments

7

2.9

Term

7

   

3.        CONDITIONS OF LOANS.

8

3.1

Conditions Precedent to Initial Credit Extension

8

3.2

Conditions Precedent to all Credit Extensions

8

   

4.        CREATION OF SECURITY INTEREST.

9

4.1

Grant of Security Interest

9

4.2

Perfection of Security Interest

9

4.3

Pledge of Shares

9

4.4

Assignment of Insurance

10

4.5

Lockbox and Blocked Account

10

4.6

Collection of Accounts

11

4.7

Application of Collected Funds

11

4.8

Account Statements

11

   

5.        REPRESENTATIONS AND WARRANTIES.

12

5.1

Due Organization and Qualification

12

5.2

Due Authorization; No Conflict

12

5.3

Enforceability

12

5.4

Indebtedness

12

5.5

Margin Security and Use of Proceeds

12

5.6

Parent, Subsidiaries and Affiliates

12

5.7

No Defaults

12

5.8

Employee Matters

12

5.9

Intellectual Property

12

5.10

Environmental Matters

13

5.11

ERISA Matters

13

5.12

Anti Money Laundering and Economic Sanctions Laws

13

5.13

Collateral

13

5.14

Name; Location of Chief Executive Office; Locations of Collateral

14

5.15

Litigation

14

5.16

Accuracy of Financial Statements

14

5.17

Solvency, Payment of Debts

14

5.18

Compliance with Laws and Regulations

15

5.19

Government Consents

15

5.20

Affiliate Transactions

15

5.21

Names and Trade Names

15

 

i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

5.22

Accounts and Equipment

15

5.23

Full Disclosure

15

   

6.        AFFIRMATIVE COVENANTS.

15

6.1

Good Standing and Government Compliance

15

6.2

Financial Statements, Collateral Reports and Certificates

16

6.3

[Reserved]

17

6.4

Taxes

17

6.5

Insurance.

17

6.6

Primary Depository

18

6.7

Financial Covenants

18

6.8

Maintenance of Books and Records

18

6.9

Notices

18

6.10

Compliance with Laws and Maintenance of Permits

19

6.11

Inspection and Field Examinations

20

6.12

Equipment Appraisals

20

6.13

Collateral

20

6.14

Use of Proceeds

20

6.15

Intellectual Property

20

6.16

Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control

20

6.17

[Reserved]

20

6.18

Creation of Subsidiaries

21

6.19

Further Assurances

21

   

7.        NEGATIVE COVENANTS.

21

7.1

Dispositions

21

7.2

Change in Name, Location, Executive Office, or Executive Management; Change in
Business; Change in Fiscal Year

21

7.3

Mergers or Acquisitions

21

7.4

Indebtedness

21

7.5

Encumbrances

21

7.6

Distributions

22

7.7

Investments

22

7.8

Transactions with Affiliates

22

7.9

Subordinated Debt

22

7.10

Location of Equipment

22

7.11

No Investment Company; Margin Regulation

22

7.12

Capital Expenditure Limitations

22

7.13

Settling of Accounts

22

7.14

Article 8

23

7.15

ERISA

23

   

8.        EVENTS OF DEFAULT.

23

8.1

Payment Default

23

8.2

Covenant Default.

23

8.3

Defective Perfection

23

8.4

Levy, Seizure or Attachment

23

8.5

Insolvency

23

8.6

Other Agreements

23

8.7

Subordinated Debt

24

8.8

Judgments

24

8.9

Misrepresentations

24

 

ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

8.10

Material Adverse Effect

24

8.11

Guaranty

24

8.12

Change in Control

24

   

9.        LENDER’S RIGHTS AND REMEDIES.

24

9.1

Rights and Remedies

24

9.2

Power of Attorney

25

9.3

Accounts Collection

26

9.4

Lender Expenses

26

9.5

Lender’s Liability for Collateral

26

9.6

No Obligation to Pursue Others

26

9.7

Remedies Cumulative

26

9.8

Demand; Protest

26

   

10.      NOTICES.

26

   

11.      CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL PREFERENCE.

27

11.1

Governing Law and Venue

27

11.2

JURY TRIAL WAIVER

27

11.3

JUDICIAL REFERENCE PROVISION

27

   

12.      GENERAL PROVISIONS.

28

12.1

Successors and Assigns

28

12.2

Indemnification

28

12.3

Time of Essence

28

12.4

Severability of Provisions

28

12.5

Correction of Loan Documents

28

12.6

Amendments in Writing, Integration

28

12.7

Counterparts; Electronic Execution

28

12.8

Survival

28

12.9

Confidentiality

29

12.10

Patriot Act

29

12.11

No Consequential Damages

29

12.12

Joint and Several Liability

29

12.13

Waivers

29

12.14

Extent of Liability; Contribution

30

12.15

Joint Enterprise

30

12.16

Subordination

31

12.17

Borrower Agent

31

12.18

One Obligation

31

12.19 Publicity 31

 

 

iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

EXHIBITS

   

A

-

Definitions

B

-

Collateral Description

C

-

Loan Advance/Paydown Request Form

D

-

Borrowing Base Certificate

E

-

Form of Compliance Certificate

F

-

Form of LIBOR Loan Continuation Certificate

 

DISCLOSURE SCHEDULES

 

Permitted Indebtedness (Exhibit A)

Permitted Investments (Exhibit A)

Permitted Liens (Exhibit A)

Capitalization of Borrower (Section 5.6)

Intellectual Property (Section 5.9)

ERISA Matters (Section 5.11)

Third-Party Collateral Locations (Section 5.14(d))

Prior Names, Chief Executive Office (Section 5.15)

Litigation (Section 5.16)

Affiliate Transactions (Section 5.21)

Trade Names (Section 5.22)

 

iv

--------------------------------------------------------------------------------

 

      

This LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”), dated as of August 10, 2017, is entered into by and
between EAST WEST BANK, a California banking corporation (“Lender”), on the one
hand, and ENSERVCO CORPORATION, a Delaware corporation (“Enservco”), DILLCO
FLUID SERVICE, INC., a Kansas corporation, HEAT WAVES HOT OIL SERVICE LLC, a
Colorado limited liability company, and HEAT WAVES WATER MANAGEMENT LLC, a
Colorado limited liability company (each a “Borrower” and collectively,
“Borrowers”), on the other hand.

 

RECITALS

 

Borrowers wish to obtain credit from time to time from Lender, and Lender
desires to extend credit to Borrowers. This Agreement sets forth the terms on
which Lender will extend credit to Borrowers and Borrowers will repay the
amounts owing to Lender.

 

AGREEMENT

 

The parties agree as follows:

 

1.           DEFINITIONS AND CONSTRUCTION.

 

1.1       Definitions. As used in this Agreement, capitalized terms shall have
the respective meanings set forth on Exhibit A. The terms “Account Debtor,”
“Chattel Paper,” “Commercial Tort Claims,” “Control,” “Control Agreement,”
“Deposit Accounts,” “Documents,” “Electronic Chattel Paper,” “Fixtures,”
“General Intangibles,” “Goods,” “Instruments,” “Inventory,” “Investment
Property,” “Letter-of-Credit Right,” “Proceeds,” “Security Certificate,”
“Intangible Chattel Paper,” and any other term defined in the UCC and used
herein without definition shall have the respective meanings given to such terms
in the UCC.

 

1.2       Accounting Terms. Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP, and all financial covenant
calculations shall be made in accordance with GAAP, unless otherwise specified
herein. The term “financial statements” shall include the accompanying notes and
schedules.

 

1.3     Other Definitional Terms; Rules of Interpretation. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. References to Sections, subsections, Exhibits, Schedules and the
like, are to Sections and subsections of, or Exhibits or Schedules attached to,
this Agreement unless otherwise expressly provided. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.” Defined terms
include in the singular number the plural and in the plural number the singular.
Reference to any agreement (including the Loan Documents), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof (and, if
applicable, in accordance with the terms hereof and the other Loan Documents),
except where otherwise explicitly provided, and reference to any promissory note
includes any promissory note which is an extension or renewal thereof or a
substitute or replacement therefor. Reference to any law, rule, regulation,
order, decree, requirement, policy, guideline, directive or interpretation means
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect on the determination date, including rules and regulations promulgated
thereunder.

 

2.           LOAN AND TERMS OF PAYMENT.

 

2.1         Credit Extensions.

 

(a)         Promise to Pay. Borrowers hereby unconditionally promise to pay to
Lender, in lawful money of the United States of America, the aggregate unpaid
principal amount of all Credit Extensions made by Lender to Borrowers, together
with accrued and unpaid interest on the unpaid principal amount of such Credit
Extensions at the rates set forth herein, and all other Obligations owing by
Borrowers to Lender, in each case as and when due in accordance with the terms
hereof.

 

1

--------------------------------------------------------------------------------

 

 

(b)         Revolving Advances.

 

(i)     Amount; Principal and Interest Payments. Subject to and upon the terms
and conditions of this Agreement, Borrowers may request Revolving Advances in an
aggregate outstanding amount at any time not in excess of Availability. Amounts
borrowed pursuant to this Section 2.1(b) may be repaid and reborrowed at any
time prior to the Revolving Maturity Date. On the Revolving Maturity Date, all
Revolving Advances under this Section 2.1(b) shall be immediately due and
payable. If an Overadvance occurs on any date or for any reason, Borrowers shall
immediately pay to Lender, upon Lender’s election and demand, in cash, the
amount of such Overadvance, which Lender shall use to repay the outstanding
Revolving Advances. Borrowers may prepay Revolving Advances under this
Section 2.1(b) without penalty or premium, provided that the prepayment of any
Revolving Advance that constitutes a LIBOR Loan shall be subject to
Section 2.2(e)(iv). Interest shall accrue from the date of each Revolving
Advance at the rate specified in Section 2.2(a)(i) and shall be payable in
accordance with Section 2.2(c).

 

(ii)     Form of Revolving Advance Request. Whenever Borrowers desire a
Revolving Advance under this Section 2.1(b) other than the initial Revolving
Advance to be made on the Closing Date, Administrative Borrower will notify
Lender by electronic mail, facsimile transmission or telephone no later than
10:00 a.m. Pacific time, (A) on the Business Day that the Revolving Advance is
to be made if the Revolving Advance will be a Prime Rate Advance or (B) at least
two (2) Business Days prior to the day the Revolving Advance is to be made if
the Revolving Advance will be a LIBOR Loan. Each such notification shall be
promptly confirmed by a Loan Advance/Paydown Request Form. Lender is authorized
to make Revolving Advances under this Agreement based upon instructions received
from a Responsible Officer of Administrative Borrower or a designee of such
Responsible Officer, or without instructions if in Lender’s Permitted Discretion
such Revolving Advances are necessary to meet Obligations when due or to make
payments to any third parties when due (and Borrowers shall be deemed to have
requested such a Revolving Advance hereunder). Lender shall be entitled to rely
on any telephonic notice given by a person who Lender reasonably believes to be
a Responsible Officer of Administrative Borrower or a designee thereof, and
Borrowers shall indemnify and hold Lender harmless for any damages or loss
suffered by Lender as a result of such reliance.

 

(iii)     Disbursement of Proceeds of Revolving Advances. Borrowers hereby
irrevocably authorize Lender to disburse the proceeds of each Revolving Advance
requested by Borrowers, or deemed to be requested by Borrowers, in lawful money
of the United States of America in immediately available funds, (A) in the case
of the initial borrowing, in accordance with the terms of the written
disbursement instructions from Borrower, and (B) in the case of each subsequent
borrowing, by wire transfer or internal transfer or credit to such bank account
as may be agreed upon by Borrowers and Lender from time to time, or elsewhere if
pursuant to a written direction from Borrowers.

 

(iv)     Letter of Credit Sublimit. Subject to Availability and to the other
terms and conditions of this Agreement, at any time and from time to time from
the date hereof through the date that is ninety (90) days prior to the Revolving
Maturity Date, Lender shall issue for the account of any Borrower such Letters
of Credit denominated in Dollars as Borrowers may request by delivering to
Lender a duly executed letter of credit application on Lender’s standard form;
provided, however, the outstanding and undrawn amounts under all such Letters of
Credit (i) shall not at any time exceed the Letter of Credit Sublimit and
(ii) shall be deemed to constitute Revolving Advances for the purpose of
calculating Availability. Any drawn but unreimbursed amounts under any Letters
of Credit shall be charged as a Revolving Advance. All Letters of Credit shall
be in form and substance acceptable to Lender in its sole discretion and shall
be subject to the terms and conditions of Lender’s standard-form letter of
credit application. Borrowers agree to execute and deliver to Lender any further
documentation in connection with any Letter of Credit as Lender may reasonably
request. Borrowers will pay any standard issuance and other fees that Lender
notifies Borrowers it will charge for issuing and processing Letters of Credit.

 

(v)       [Reserved].

 

(c)         Bank Products. Borrowers may request, and Lender or its affiliates
may, in their sole and absolute discretion, provide, Bank Products. If Borrowers
request Lender and/or its affiliates to procure or provide Bank Products, then
Borrowers agree with Lender and/or such affiliates, as applicable, to pay when
due all indebtedness, liabilities and obligations with respect to Bank Products
and further agree to indemnify and hold Lender and/or such affiliates harmless
from any and all indebtedness, liabilities, obligations, losses, costs and
expenses (including reasonable attorney’s fees) now or hereafter owing to or
incurred by Lender (including those under agreements of indemnifications or
assurances provided by Lender to its affiliates) and/or its affiliates with
respect to Bank Products, all as the same may arise. If Borrowers shall not have
paid to Lender and/or its affiliates such amounts as the same may arise, Lender
may cover such amounts by a Revolving Advance, which Revolving Advance shall be
deemed to have been requested by Borrowers. Borrowers acknowledge and agree that
(a) all indebtedness, liabilities and obligations with respect to Bank Products
provided by Lender or its affiliates, and all of its agreements under this
Section 2.1(e), are part of the Obligations secured by the Collateral, and
(b) the obtaining of Bank Products from Lender or its affiliates (i) is in the
sole and absolute discretion of Lender and its applicable affiliates and (ii) is
subject to all rules and regulations of Lender and its applicable affiliates.

 

2

--------------------------------------------------------------------------------

 

 

2.2     Interest Rates, Payments, and Calculations.

 

(a)     Interest Rates. Except as set forth in Section 2.2(b), each Revolving
Advance shall bear interest, on the outstanding daily balance thereof, at
Borrowers’ option, either (A) if such Revolving Advance is a Prime Rate Loan, at
a variable rate per annum equal to 1.75% above the Prime Rate or (B) if such
Revolving Advance is a LIBOR Loan, at a fixed rate per annum equal to 3.50%
above the LIBOR-Based Rate for the Interest Period applicable to such Revolving
Advance.

 

(b)     Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, at the option of Lender, Borrowers shall pay
Lender a late fee equal to the greater of (i) 6% of the amount of such unpaid
amount or (ii) $5.00 (or if less, the maximum amount permitted to be charged
under applicable law). At the option of Lender, all Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to two (2) percentage points above the respective
interest rates applicable immediately prior to the occurrence of the Event of
Default; provided that in the case of an Event of Default under Section 8.1 or
8.5, such higher rate shall automatically apply without the need for Lender to
make any election.

 

(c)     Payments. Interest hereunder on each Prime Rate Loan shall be due and
payable on the first calendar day of each month during the term hereof. Interest
hereunder on each LIBOR Loan shall be due and payable on the last day of each
Interest Period applicable to such LIBOR Loan, provided that if the Interest
Period for any LIBOR Loan is longer than three (3) months, interest on such
LIBOR Loan shall be payable on the day that is three (3) months after the start
of such LIBOR period and on the last day of such LIBOR period. Lender shall, at
its option, charge such interest, all Lender Expenses, all Periodic Payments and
all other Obligations against any of Borrowers’ deposit accounts or against the
Revolving Line, in which case those amounts shall thereafter accrue interest at
the rate then applicable hereunder. Any interest not paid when due shall be
compounded by becoming part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.

 

(d)     Changes in Prime Rate; Computation of Interest and Fees. If the Prime
Rate is changed from time to time hereafter, the applicable rate of interest
hereunder on Prime Rate Loans shall be increased or decreased, effective as of
the day the Prime Rate is changed, by an amount equal to such change in the
Prime Rate. All interest and fees chargeable under the Loan Documents shall be
computed on the basis of a 360 day year for the actual number of days elapsed.

 

(e)     Additional Provisions Regarding LIBOR Loans.

 

(i)     Borrowers may from time to time submit in writing a request that any
existing LIBOR Loan continue for an additional Interest Period or convert to a
Prime Rate Loan. Each written request for a continuation of a LIBOR Loan shall
be substantially in the form of a LIBOR Loan Continuation Certificate
substantially in the form of Exhibit F, with appropriate insertions, which shall
be duly executed by a Responsible Officer. Each written request for a conversion
from a LIBOR Loan to a Prime Rate Loan shall be substantially in the form of the
Loan Advance/Paydown Request Form attached as Exhibit C. Subject to the terms
and conditions contained herein, after Lender’s receipt of such a request from
Borrower, such LIBOR Loan shall continue or convert, as the case may be,
provided that:

 

3

--------------------------------------------------------------------------------

 

 

(A)     In the case of any request for the continuation of a LIBOR Loan, no
Event of Default or event which with notice or passage of time or both would
constitute an Event of Default exists;

 

(B)     no party hereto shall have sent any notice of termination of this
Agreement;

 

(C)     Borrowers shall have complied with such customary procedures as Lender
has established from time to time for Borrower’s requests for LIBOR Loans;

 

(D)     the amount of a LIBOR Loan shall be at least $1,000,000 and in integral
multiples of $100,000 in excess thereof;

 

(E)     Lender shall have determined that the Interest Period or LIBOR is
available to Lender as of the date of the request for such LIBOR Loan; and

 

(F)     such request for a LIBOR Loan shall be delivered to Lender by 10:00 a.m.
Pacific time at least two (2) Business Days prior to the proposed date of the
requested LIBOR Loan.

 

Any request by Borrowers to continue any existing LIBOR Loan shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Lender
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable LIBOR market to fund any LIBOR Loan, but
the provisions hereof shall be deemed to apply as if Lender had purchased such
deposits to fund such LIBOR Loan.

 

(ii)       At no time shall more than five (5) LIBOR Loans be outstanding under
this Agreement.

 

(iii)     Any LIBOR Loan shall automatically continue for the same Interest
Period upon the last day of the applicable Interest Period, unless Lender has
received and approved a complete and proper request to continue such LIBOR Loan
for a different Interest Period by 10:00 a.m. Pacific time on the last day of
the applicable Interest Period in accordance with the terms hereof. Any LIBOR
Loan shall, at Lender’s option, convert to a Prime Rate Loan at the end of the
applicable Interest Period in the event that an Event of Default shall occur and
be continuing. Borrowers shall pay to Lender, upon demand by Lender, any amounts
required to compensate Lender for any loss or documented cost or expense
incurred by Lender, as a result of the conversion of any LIBOR Loan to a Prime
Rate Loan pursuant to the foregoing.

 

(iv)     If for any reason (including voluntary or mandatory prepayment or
acceleration), Lender receives all or part of the principal amount of a LIBOR
Loan prior to the last day of the Interest Period for such LIBOR Loan, Borrowers
shall on demand by Lender, pay Lender the amount (if any) by which (i) the
additional interest which would have been payable on the amount so received had
it not been received until the last day of such Interest Period or term exceeds
(ii) the amount of interest that Lender actually received through the date on
which Borrowers prepaid such LIBOR Loan.

 

(v)     If Lender shall have determined in its Permitted Discretion that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period, Lender shall
give email or telephonic notice (promptly confirmed in writing) thereof to
Borrowers. If such notice is given (x) any LIBOR Loan requested to be made on
the first day of such Interest Period shall be made as a Prime Rate Loan, and
(y) any outstanding LIBOR Loan shall be converted, on the last day of the
then-current Interest Period, to a Prime Rate Loan. Until such notice has been
withdrawn by Lender, no further LIBOR Loans shall be made or continued as such,
nor shall Borrowers have the right to convert Credit Extensions to LIBOR Loans.

 

2.3     Crediting Payments. Lender shall apply any wire transfer of funds,
check, or other item of payment Lender may receive, as set forth in Section 4.5,
to conditionally reduce Obligations in accordance with the terms of this
Agreement, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Lender after 2:00 p.m. Pacific time shall be
deemed to have been received by Lender as of the opening of business on the
immediately following Business Day. Whenever any payment to Lender under the
Loan Documents would otherwise be due (except by reason of acceleration) on a
date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

4

--------------------------------------------------------------------------------

 

 

2.4     Fees. Borrower shall pay to Lender the following:

 

(a)     Closing Fee. On the Closing Date, a closing fee equal to $150,000, which
fee shall be nonrefundable;

 

(b)     Unused Revolving Line Fee. A fee equal to 0.50% per annum of the
difference between the Revolving Line and the Average Monthly Balance in each
month, which fee shall be payable monthly in arrears on the first Business Day
of each month and shall be nonrefundable;

 

(c)     Letter of Credit Fee. A Letter of Credit fee equal to 3.50% per annum of
the aggregate undrawn face amount of all issued and outstanding Letters of
Credit, which fee shall be payable monthly in arrears on the last Business Day
of each month for commercial Letters of Credit and payable in advance of
issuance and annually thereafter for standby Letters of Credit. Borrowers shall
also pay to Lender on demand Lender’s normal and customary administrative
charges for the issuance, amendment, negotiation, renewal or extension of any
Letter of Credit;

 

(d)     Early Termination Fee. A fee in an amount equal to, as applicable:
(x) 1.00% of the Maximum Revolving Advances Limit if this Agreement is
terminated prior to the first anniversary of the Closing Date; (y) 0.50% of the
Maximum Revolving Advances Limit if this Agreement is terminated on or after the
first anniversary of the Closing Date but prior to the second anniversary of the
Closing Date; and (z) $0 if this Agreement is terminated on or after the second
anniversary of the Closing Date and prior to the Revolving Maturity Date;
provided, however, Borrowers shall not be obligated to pay any early termination
fee to Lender if this Agreement is terminated at any time after the first
anniversary of the Closing Date as a consequence of a refinance transaction with
Lender or any Affiliate of Lender (or with a lending syndicate in which Lender
or any Affiliate of Lender is a syndicate member);

 

(e)     Collateral Monitoring Fee. A fee of $1,000, payable monthly in advance,
on the first Business Day of each month; and

 

(f)     Lender Expenses. On the Closing Date, all Lender Expenses incurred
through the Closing Date, and, after the Closing Date, all Lender Expenses, as
and when requested by Lender.

 

2.5     Additional Costs. If Lender shall determine that the implementation of
any applicable law, final rule or regulation, or the ratification of any treaty
regarding capital adequacy, or any adopted and implemented change therein, or
any change in the legally binding interpretation or administration thereof by
any governmental authority, central bank, or comparable agency, in each case
having jurisdiction over Lender, charged with the interpretation or
administration thereof, or compliance by Lender (or its applicable lending
office) with any request or directive regarding capital adequacy of any such
authority, central bank, or comparable agency, has the effect of reducing the
rate of return on capital of Lender or any person or entity controlling Lender
(a “Lender’s Parent”) as a consequence of its obligations hereunder to a level
below that which Lender (or Lender’s Parent) would have achieved but for such
adoption, change, or compliance (taking into consideration policies with respect
to capital adequacy) by an amount deemed by Lender to be material, then from
time to time, within ten (10) business days after demand by Lender, Borrowers
shall pay to Lender such additional amount or amounts as will compensate Lender
for such reduction. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
final rules and regulations, guidelines or directives thereunder or issued in
connection therewith, and (ii) all requests, final rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) (including pursuant to Basel III) shall in each case be
deemed to be a change in law for purposes of this Agreement, regardless of the
date enacted, adopted or issued. A reasonably detailed statement of Lender,
providing citation to the applicable law, final rule or regulation, or treaty
pursuant to which Lender claims compensation under this Section 2.5, setting
forth the additional amount or amounts to be paid to it hereunder, and providing
a reasonably detailed calculation of such additional amount or amounts to be
paid to Lender hereunder, shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 2.5, Borrowers shall
not be required to compensate Lender pursuant to this Section 2.5 for any
amounts incurred more than six (6) months prior to the date that Lender notifies
Borrowers of Lender’s intention to claim compensation therefor; provided that if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of Borrowers arising pursuant to this Section 2.5 shall
survive the Revolving Maturity Date, the termination of this Agreement and the
repayment of all Obligations.

 

5

--------------------------------------------------------------------------------

 

 

2.6     Additional Provisions Regarding Letters of Credit.

 

(a)     Reimbursement. Payments made by Lender to any Person on account of any
Letter of Credit shall be immediately payable by Borrowers without notice,
presentment or demand, and Borrowers agree that each payment made by Lender in
respect of a Letter of Credit shall constitute a request by Borrowers for a
Revolving Advance to reimburse Lender for such payment. If such Revolving
Advance is not made by Lender for any reason, such reimbursement obligations
shall become part of the Obligations hereunder and shall bear interest at the
rate then applicable to Revolving Advances constituting Prime Rate Loans until
repaid.

 

(b)     Requests for Letters of Credit. Borrowers shall make requests for
Letters of Credit in writing at least two (2) Business Days prior to the date
such Letter of Credit is to be issued. Each such request shall specify the date
such Letter of Credit is to be issued, the amount thereof, the name and address
of the beneficiary thereof and a description of the transaction to be supported
thereby.

 

(c)     Obligations Unconditional. Borrowers shall be obligated to reimburse
Lender for any payments made by Lender in respect of any Letter of Credit, which
obligation shall be unconditional and irrevocable and shall be paid regardless
of: (a) any lack of validity or enforceability of any Letter of Credit, (b) any
amendment or waiver of or consent or departure from all or any provisions of any
Letter of Credit, this Agreement or any other Loan Document, (c) the existence
of any claim, set off, defense or other right which Borrowers or any other
Person may have against any beneficiary of any Letter of Credit, or Lender as
the issuer of the Letter of Credit, (d) any draft or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid, or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, (e) any payment under any Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, and (f) any other act or omission to act or delay of any kind of
Lender as the issuer of such Letter of Credit or any other Person or any other
event or circumstance that might otherwise constitute a legal or equitable
discharge of Borrower’s obligations hereunder. It is understood and agreed by
Borrowers that Lender may accept documents that appear on their face to be in
order without further investigation or inquiry, regardless of any notice or
information to the contrary.

 

(d)     Expiry Dates. The expiration date of each Letter of Credit shall be no
later than the earlier of (a) one (1) year from the date of issuance and
(b) sixty (60) days prior to the Maturity Date. Notwithstanding the foregoing, a
Letter of Credit may provide for automatic extensions of its expiration date for
one or more one (1) year periods, so long as Lender has the right to terminate
the Letter of Credit at the end of each one (1) year period. If in its sole
discretion, and without any obligation to do so, Lender agrees to issue a Letter
of Credit with an expiry date after the Maturity Date, then, at Lender’s
request, upon Lender’s issuance of such Letter of Credit, Borrowers shall
provide Lender with cash collateral, in form and substance acceptable to Lender,
in an amount equal to one hundred five percent (105%) of the aggregate amount
available to be drawn under such Letter of Credit. Lender shall hold the cash
collateral as security for the Letter of Credit Obligations until the
outstanding Letters of Credit have expired, been canceled, or drawn upon and
paid.

 

2.7     Taxes.

 

(a)     Withholding. Any and all payments by Borrowers to or on account of any
obligation of Borrowers hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that, if Borrowers shall be required by any applicable
law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then: (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.7(a)), Lender receives an amount
equal to the sum it would have received had no such deductions been made;
(ii) Borrowers shall make such deductions; and (iii) Borrowers shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

6

--------------------------------------------------------------------------------

 

 

(b)     Obligation to Pay. Without limiting the provisions of Section 2.7(a),
Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)     Indemnity. Borrowers shall indemnify Lender, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Taxes imposed or asserted on or attributable to amounts payable
under this this Section 2.7) paid by Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrowers by Lender shall be
conclusive absent manifest error.

 

(d)     Receipts. If requested in writing by Lender, Borrowers shall deliver to
Lender, as soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrowers to a Governmental Authority, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.

 

(e)     Refunds. If Lender receives a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrowers or with respect to which Borrowers
have paid additional amounts pursuant to this Section 2.7, Lender shall pay to
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers under this Section 2.7
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out of pocket expenses of Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that Borrowers, upon the request of Lender, agree to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to Lender in the event Lender is required
to repay such refund to such Governmental Authority. This Section 2.7(e) shall
not be construed to require Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrowers
or any other Person.

 

2.8     Mandatory Prepayments.

 

(a)     Sale of Assets. Upon receipt of the net proceeds of the sale or other
disposition of any Equipment of Borrower which is subject to a Lien in favor of
Lender, Borrowers shall pay such net proceeds to Lender as a mandatory
prepayment of the Obligations, such payment to be applied in such manner as
Lender may elect. Notwithstanding the foregoing, provided no Default Period is
in effect, (A) no prepayment of the Obligations need be made from sales proceeds
of assets received on account of Borrowers’ Equipment subject to a Lien in favor
of Lender if and to the extent such proceeds are applied to the replacement of
such assets within ninety (90) days after Borrowers’ receipt thereof, and (B) no
prepayment of the Obligations need be made from sale proceeds if the net
proceeds of any sale or disposition of any item of property or of various items
of property in a fiscal year are less than $50,000.00.

 

(b)     Insured Losses/Condemnation. If any Equipment of Borrowers which is
subject to a Lien in favor of Lender is damaged, destroyed or taken by
condemnation in whole or in part, Borrowers shall pay the proceeds thereof to
Lender as a mandatory prepayment of the Obligations, such payment to be applied
in such manner as Lender may elect. Notwithstanding the foregoing, provided no
Default Period is in effect, no prepayment of the Obligations need be made from
insurance proceeds received on account of damage or destruction of Borrowers’
Equipment if and to the extent that such insurance proceeds are applied to the
repair or replacement of such assets within ninety (90) days after Borrowers’
receipt thereof.

 

2.9     Term. This Agreement shall become effective on the Closing Date and,
subject to Section 12.8, shall continue in full force and effect for so long as
any Obligations remain outstanding or Lender has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Lender shall
have the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 

7

--------------------------------------------------------------------------------

 

 

3.     CONDITIONS OF LOANS.

 

3.1     Conditions Precedent to Initial Credit Extension. The obligation of
Lender to make the initial Credit Extensions hereunder is subject to the
satisfaction or waiver on or before the date hereof of each of the following
conditions:

 

(a)     Lender shall have received this Agreement and each of the other
agreements, documents, instruments, opinions, reports, approvals, consents,
certificates and other items set forth on Lender’s closing document checklist,
in each case duly executed by the appropriate party and in form and substance
satisfactory to Lender;

 

(b)     since December 31, 2016, no event shall have occurred which has had or
could reasonably be expected to have a Material Adverse Effect, as determined by
Lender in its Permitted Discretion;

 

(c)     Lender shall have received payment of the fees and Lender Expenses then
due pursuant to Section 2.4;

 

(d)     Lender shall have determined that immediately after giving effect to
(i) the making of the initial Revolving Advances, if any, requested to be made
on the date hereof, (ii) the issuance of the initial Letter of Credit, if any,
requested to be made on such date, (iii) the payment of all fees due upon such
date, (iv) the payment or reimbursement by Borrowers of Lender for all closing
costs and expenses incurred in connection with the transactions contemplated
hereby, and (v) the payment of all trade payables more than sixty (60) days past
due or the making of other payment arrangements satisfactory to Lender with
respect to such accounts payable, Borrowers have Excess Availability as of the
date of this Agreement of not less than $3,000,000;

 

(e)     Lender shall have conducted, or caused to be conducted, and been
satisfied with the results of, a field examination of the Collateral;

 

(f)     Lender shall have received Enservco’s current financial statements,
including audited statements for Enservco’s most recently ended fiscal year,
together with an unqualified opinion, and company-prepared consolidated and
consolidating balance sheets and income statements through June 30, 2017, in
accordance with Section 6.2, and such other updated financial information as
Lender may reasonably request;

 

(g)     all Indebtedness of Borrower to its Owners shall have been subordinated
to the Obligations pursuant to a subordination agreement in form and substance
reasonably satisfactory to Lender; and

 

(h)     the Loan Parties shall have executed and delivered to Lender all such
other documents, instruments and agreements as Lender may reasonably deem
necessary or appropriate.

 

3.2     Conditions Precedent to all Credit Extensions. The obligation of Lender
to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)     if such Credit Extension is a Revolving Advance, timely receipt by
Lender of a Loan Advance/Paydown Request Form;

 

(b)     the representations and warranties contained in Section 5 shall be true,
correct and complete in all respects on and as of the date of such Loan
Advance/Payment Request Form and on the effective date of each Credit Extension
as though made at and as of each such date (provided, however, that (i) those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such other date and
(ii) any representation or warranty that is qualified by materiality, Material
Adverse Effect or any similar standard shall be true, correct and complete in
all respects); and

 

8

--------------------------------------------------------------------------------

 

 

(c)     no Event of Default shall have occurred and be continuing, or would
exist after giving effect to such Credit Extension.

 

The request for each Credit Extension shall be deemed to be a representation and
warranty by Borrowers on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2.

 

4.           CREATION OF SECURITY INTEREST.

 

4.1     Grant of Security Interest. Each Borrower grants and pledges to Lender a
continuing security interest in and Lien on all of its Collateral, whether now
or hereafter owned, existing, acquired or arising and wherever now or hereafter
located, to secure the prompt payment of any and all Obligations and to secure
the prompt performance by Borrowers of each of their covenants and duties under
the Loan Documents. Except as set forth in the Disclosure Schedules, and subject
only to Permitted Liens that may have priority by operation of law, such
security interest constitutes a valid, first-priority security interest in all
presently existing Collateral of each Borrower, and will constitute a valid,
first-priority security interest in all after-acquired Collateral of each
Borrower. Notwithstanding any termination of this Agreement, Lender’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

 

4.2     Perfection of Security Interest. Each Borrower authorizes Lender to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of such Borrower and (ii) contain any other information
required by the Uniform Commercial Code for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment,
including whether such Borrower is an organization, the type of organization and
any organizational identification number issued to such Borrower, if applicable.
Borrowers shall from time to time endorse and deliver to Lender, at the request
of Lender, all Negotiable Collateral and other documents that Lender may
reasonably request, in form satisfactory to Lender, to perfect and continue
perfected Lender’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrowers shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Lender chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrowers
shall take such steps as Lender reasonably requests for Lender to (i) obtain an
acknowledgment, in form and substance satisfactory to Lender, of the bailee that
the bailee holds such Collateral for the benefit of Lender, (ii) obtain Control
of any Collateral consisting of Investment Property, Deposit Accounts,
Letter-of-Credit Rights or Electronic Chattel Paper by causing the securities
intermediary or depositary institution or issuing bank to execute a control
agreement in form and substance satisfactory to Lender. Borrowers will not
create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to Lender indicating that Lender has a security interest in the
Chattel Paper. Borrowers from time to time may deposit with Lender specific cash
collateral to secure specific Obligations; each Borrower authorizes Lender to
hold such specific balances in pledge and to decline to honor any drafts thereon
or any request by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the specific Obligations are outstanding.

 

4.3     Pledge of Shares. Enservco hereby pledges, assigns and grants to Lender
a security interest in and Lien on all of Enservco’s right, title and interest
in the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing (collectively, the “Shares Collateral,” as
security for the performance of the Obligations; provided, however, that
notwithstanding the foregoing, the term “Shares Collateral” shall not include
securities representing at any time more than 65% of the aggregate voting power
of the capital stock of a “controlled foreign corporation,” as defined in
Section 957 of the Code). The certificate or certificates for the Shares, if
any, will be delivered to Lender, accompanied by an instrument of assignment
undated and duly executed in blank by Enservco, and Enservco shall cause the
books of each entity whose shares are part of the Shares and any transfer agent
to reflect the pledge of the Shares. Upon the occurrence and during the
continuance of an Event of Default, Lender may effect the transfer of the Shares
into the name of Lender and cause new certificates representing such securities
to be issued in the name of Lender or its transferee and shall thereafter have
the right to exercise all voting rights with respect to the Shares. Enservco
will execute and deliver such documents, and take or cause to be taken such
actions, as Lender may reasonably request to perfect or continue the perfection
of Lender’s security interest in the Shares. Unless an Event of Default shall
have occurred and be continuing, Enservco shall be entitled to exercise any
voting rights with respect to the Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default, and all such rights thereupon shall vest in
Lender alone.

 

9

--------------------------------------------------------------------------------

 

 

4.4        Assignment of Insurance. As additional security for the payment and
performance of the Obligations, each Borrower hereby assigns to Lender any and
all monies (including proceeds of insurance and refunds of unearned premiums)
due or to become due under, and all other rights of such Borrower with respect
to, any and all policies of insurance now or at any time hereafter covering the
Collateral or any evidence thereof or any business records or valuable papers
pertaining thereto, and such Borrower hereby directs the issuer of any such
policy to pay all such monies directly to Lender. At any time, whether or not an
Event of Default then exists, Lender may (but need not), in Lender’s name or in
the appropriate Borrower’s name, execute and deliver proof of claim, receive all
such monies, endorse checks and other instruments representing payment of such
monies, and adjust, litigate, compromise or release any claim against the issuer
of any such policy. Subject to Section 2.8, any monies received as payment for
any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid over to Lender to be applied, at the
option of Lender, either to the prepayment of the Obligations or shall be
disbursed to Borrowers under staged payment terms reasonably satisfactory to
Lender for application to the cost of repairs, replacements, or restorations.
Any such repairs, replacements, or restorations shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed prior to such damage or destruction.

 

4.5         Lockbox and Blocked Account.

 

(a)     Each Borrower shall direct all of its Account Debtors to make all
payments on the Accounts directly to the Lock Box that such Borrower shall
establish for the deposit of all payments received by such Borrower. Each
Borrower shall immediately deposit in the Blocked Account all other payments
received by such Borrower on Accounts in the identical form in which such
payments were received, whether by cash or check. If any Borrower, any Affiliate
or Subsidiary, any shareholder, officer, director, employee or agent of any
Borrower or any Affiliate or Subsidiary, or any other Person acting for or in
concert with any Borrower shall receive any monies, checks, notes, drafts or
other payments relating to or as Proceeds of Accounts or other Collateral, such
Borrower and each such Person shall receive all such items in trust for, and as
the sole and exclusive property of, Lender and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to the
Blocked Account.

 

(b)     The financial institution with which the Lock Box and the Blocked
Account are established shall acknowledge and agree, in a manner satisfactory to
Lender, that the amounts on deposit in the Lock Box and Blocked Account are the
sole and exclusive property of Lender, that such financial institution will
follow the instructions of Lender with respect to disposition of funds in the
Lock Box and Blocked Account without further consent from Borrowers, that such
financial institution has no right to setoff against the Lock Box or Blocked
Account or against any other account maintained by such financial institution
into which the contents of the Lock Box or Blocked Account are transferred, and
that such financial institution shall wire, or otherwise transfer in immediately
available funds to Lender in a manner satisfactory to Lender, funds deposited in
the Blocked Account on a daily basis as such funds are collected.

 

(c)     Borrowers agree that all payments made to the Lock Box or the Blocked
Account or otherwise received by Lender, whether in respect of the Accounts or
as Proceeds of other Collateral or otherwise (except for proceeds of Collateral
which are required to be delivered to the holder of a Permitted Lien which is
prior in right of payment to Lender), will be applied on account of the
Obligations in accordance with the terms of this Agreement; provided, that so
long as no Default Period is in effect, payments received by Lender shall not be
applied to the unmatured portion of the LIBOR Rate Loans, but at Lender’s
election either (i) shall be held in a cash collateral account maintained by
Lender until the earlier of (a) the last Business Day of the Interest Period
applicable to such LIBOR Loan and (b) the occurrence of an Event of Default or
(ii) shall be remitted to such deposit account of Borrower as Borrower may
request.

 

10

--------------------------------------------------------------------------------

 

 

(d)     Borrowers agree to pay all customary fees, costs and expenses in
connection with opening and maintaining the Lock Box and Blocked Account. All of
such fees, costs and expenses if not paid by Borrowers when due, may be paid by
Lender and in such event all amounts paid by Lender shall constitute Obligations
hereunder, shall be payable to Lender by Borrowers upon demand, and, until paid,
shall bear interest at the highest rate then applicable to Advances hereunder.
All checks, drafts, instruments and other items of payment or Proceeds of
Collateral shall be endorsed by the applicable Borrower to Lender, and, if that
endorsement of any such item shall not be made for any reason, Lender is hereby
irrevocably authorized to endorse the same on such Borrower’s behalf. For the
purpose of this section, each Borrower irrevocably hereby makes, constitutes and
appoints Lender (and all Persons designated by Lender for that purpose) as such
Borrower’s true and lawful attorney and agent-in-fact (i) to endorse such
Borrower’s name upon such items of payment and/or Proceeds of Collateral and
upon any Chattel Paper, Document, Instrument, invoice or similar document or
agreement relating to any Account of such Borrower or Goods pertaining thereto;
(ii) to take control in any manner of any item of payment or Proceeds thereof
and (iii) to have access to any lock box or postal box into which any of such
Borrower’s mail is deposited, and open and process all mail addressed to such
Borrower and deposited therein.

 

4.6      Collection of Accounts. Lender may, at any time and from time to time
following the occurrence and during the continuation of an Event of Default,
whether before or after notification to any Account Debtor and whether before or
after the maturity of any of the Obligations, (a) enforce collection of any of
Borrowers’ Accounts or other amounts owed to Borrowers by suit or otherwise;
(b) exercise all of Borrowers’ rights and remedies with respect to proceedings
brought to collect any Accounts or other amounts owed to any Borrower or any
Collateral therefor; (c) surrender, release or exchange all or any part of any
Accounts or other amounts owed to any Borrower, or compromise or extend or renew
for any period (whether or not longer than the original period) any indebtedness
thereunder; (d) sell or assign any Account of any Borrower or other amount owed
to any Borrower upon such terms, for such amount and at such time or times as
Lender deems advisable; (e) prepare, file and sign each Borrower’s name on any
proof of claim in bankruptcy or other similar document against any Account
Debtor or other Person obligated to any Borrower; and (f) do all other acts and
things which are necessary, in Lender’s sole discretion, to fulfill Borrowers’
obligations under the Loan Documents and to allow Lender to collect the Accounts
or other amounts owed to Borrowers. In addition to any other provision hereof,
Lender may at any time, following the occurrence and during the continuation of
an Event of Default, at Borrowers’ expense, notify any parties obligated on any
of the Accounts to make payment directly to Lender of any amounts due or to
become due thereunder.

 

4.7         Application of Collected Funds.

 

(a)     For the purpose of determining Availability, the balance in the Blocked
Account as of the end of a Business Day shall, without duplication, be applied
as a provisional credit against the Revolving Advances (subject to reversal to
the extent that any portion of such credited balance is dishonored) at the
beginning of the next Business Day.

 

(b)     For the purpose of determining the Borrowing Base, that portion of the
balance in the Blocked Account as of the end of a Business Day consisting of
payments on Accounts, without duplication, at Lender’s election, shall be
applied to reduce the total amount of Eligible Accounts set forth in the most
recent Borrowing Base Certificate delivered to Lender by Borrower as the same
may have been previously adjusted pursuant to this Section 4.7(b).

 

(c)     For the purpose of calculating interest and fees due under this
Agreement, Lender shall apply all collected and available funds one (1) Business
Day after application of the proceeds pursuant to Section 4.7(a).

 

4.8         Account Statements. On a monthly basis, Lender shall deliver to
Borrowers an account statement showing all Credit Extensions, charges and
payments, which shall be deemed final, binding and conclusive upon Borrowers
unless Borrowers notify Lender in writing, specifying any error therein, within
thirty (30) days of the date such account statement is sent to Borrowers and any
such notice shall only constitute an objection to the items specifically
identified.

 

11

--------------------------------------------------------------------------------

 

 

5.           REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

5.1     Due Organization and Qualification. Each Loan Party is a corporation
duly existing under the laws of the state in which it is incorporated and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to do so would not reasonably be expected to cause a Material
Adverse Effect.

 

5.2     Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within each Loan Party’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in such Loan Party’s organizational documents, nor will they
constitute an event of default under any material agreement by which any Loan
Party is bound. No Loan Party is in default under any agreement by which it is
bound, except to the extent such default would not reasonably be expected to
cause a Material Adverse Effect.

 

5.3     Enforceability. The Loan Documents to which each Loan Party is a party
are the legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
subject to bankruptcy, insolvency and similar laws affecting the enforceability
of creditor’s rights generally and to general principles of equity.

 

5.4     Indebtedness. Except for Permitted Indebtedness and the Obligations, no
Loan Party is obligated (directly or indirectly), for any loans or other
Indebtedness.

 

5.5     Margin Security and Use of Proceeds. None of the proceeds of the Loans
hereunder shall be used for the purpose of purchasing or carrying any margin
securities or for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase any margin securities or for any other purpose
not permitted by Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

 

5.6     Parent, Subsidiaries and Affiliates. Except as set forth in the
Disclosure Schedules, no Loan Party has any Parents, Subsidiaries or other
Affiliates or divisions, nor is any Loan Party engaged in any joint venture or
partnership with any other Person.

 

5.7     No Defaults. No Loan Party is in default under any material contract,
lease or commitment to which it is a party or by which it is bound. Borrowers do
not know of any dispute regarding any contract, lease or commitment of any Loan
Party which would have a Material Adverse Effect.

 

5.8     Employee Matters. There are no controversies pending or threatened
between any Loan Party and any of its employees, agents or independent
contractors other than employee grievances arising in the ordinary course of
business which would not, in the aggregate, have a Material Adverse Effect, and
each Loan Party is in compliance with all federal and state laws respecting
employment and employment terms, conditions and practices except for such
non-compliance which would not have a Material Adverse Effect.

 

5.9     Intellectual Property.

 

(a)     Intellectual Property Rights. The Disclosure Schedules contain a
complete list of all patents, applications for patents, trademarks, applications
to register trademarks, service marks, applications to register service marks,
mask works, trade dress and copyrights for which each Loan Party is the owner of
record (the “Intellectual Property”). Except as disclosed in the Disclosure
Schedules, (i) each Loan Party owns the Intellectual Property free and clear of
all restrictions (including covenants not to sue a third party), court orders,
injunctions, decrees, writs or Liens, whether by written agreement or otherwise,
(ii) no Person other than the applicable Loan Party owns or has been granted any
right in the Intellectual Property, (iii) all Intellectual Property is valid,
subsisting and enforceable and (iv) the applicable Loan Party has taken all
commercially reasonable action necessary to maintain and protect the
Intellectual Property. The use of such Intellectual Property by each Loan Party
and the operation of its businesses does not infringe any valid and enforceable
intellectual property rights of any other Person, except to the extent any such
infringement could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person, except to the extent any such infringement could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in the Disclosure Schedules, no
claim or litigation regarding any of the foregoing is pending or, to Borrowers’
knowledge, threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to
Borrowers’ knowledge, proposed, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------

 

 

(b)     Licensed Intellectual Property. No Loan Party possesses any licenses
other than (i) as set forth in the Disclosure Schedules, and (ii) readily
available, non-negotiated licenses of computer software and other intellectual
property used solely for performing accounting, word processing and similar
administrative tasks.

 

5.10     Environmental Matters. No Loan Party has generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates in any material respect any Environmental Law
or any license, permit, certificate, approval or similar authorization
thereunder and the operations of each Loan Party comply in all material respects
with all Environmental Laws and all licenses, permits, certificates, approvals
and similar authorizations thereunder. There has been no investigation,
proceeding, complaint, order, directive, claim, citation or notice by any
governmental authority or any other Person, nor is any pending or to the best of
Borrower’s knowledge threatened with respect to any non-compliance with or
violation of the requirements of any Environmental Law by any Loan Party or the
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which affects any Loan Party or its business,
operations or assets or any properties at which any Loan Party has transported,
stored or disposed of any Hazardous Materials. No Loan Party has material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

 

5.11     ERISA Matters. Except as set forth in the Disclosure Schedules, neither
any Loan Party nor any ERISA Affiliate (a) maintains or has maintained any
Pension Plan, (b) contributes or has contributed to any Multiemployer Plan or
(c) provides or has provided post-retirement medical or insurance benefits with
respect to employees or former employees (other than benefits required under
Section 601 of ERISA, Section 4980B of the Code or applicable state law).
Neither any Loan Party nor any ERISA Affiliate has received any notice or has
any knowledge to the effect that it is not in full compliance with any of the
requirements of ERISA, the Code or applicable state law with respect to any
Plan. No Reportable Event exists in connection with any Pension Plan. Each Plan
which is intended to qualify under the Code is so qualified, and no fact or
circumstance exists which may have an adverse effect on the Plan’s tax qualified
status. Neither any Loan Party nor any ERISA Affiliate has (i) any accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
Code) under any Plan, whether or not waived, (ii) any liability under Section
4201 or 4243 of ERISA for any withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan or (iii) any liability or knowledge of
any facts or circumstances which could result in any liability to the PBGC, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).

 

5.12     Anti Money Laundering and Economic Sanctions Laws.

 

(a)     To the extent applicable, each Loan Party and each of its Subsidiaries
is in compliance with (i) the Patriot Act in all material respects and (ii) any
applicable anti-money laundering laws or any applicable Sanctions requirements
of law that in each case are binding on them, except in the case of this clause
(ii) where the failure to be in compliance would not reasonably be expected to
have a Material Adverse Effect. To the knowledge of management of Borrowers,
none of the Loan Parties, their respective Subsidiaries or their respective
officers or directors is an Embargoed Person.

 

(b)     No part of the proceeds of the Loans will be used, directly or, to the
knowledge of management of any Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(c)     None of the Loan Parties or their respective Subsidiaries or, to the
knowledge of management of any Borrower, any of their respective officers and
directors, will directly or indirectly use any proceeds of the Loans or lend,
contribute or otherwise make available such proceeds to any Person for the
purpose of financing the activities of or with any Person or in any country or
territory that, at the time of funding, is an Embargoed Person.

 

5.13     Collateral.

 

(a)     Each applicable Loan Party has rights in or the power to transfer the
portion of the Collateral, and its title to such Collateral is free and clear of
Liens, adverse claims, and restrictions on transfer or pledge except for
Permitted Liens.

 

(b)     All Inventory is in all material respects of good and merchantable
quality, free from all material defects, except for Inventory for which adequate
reserves have been made.

 

13

--------------------------------------------------------------------------------

 

 

(c)     No Equipment is a fixture to real estate unless such real estate is
owned by a Loan Party and is subject to a mortgage in favor of Lender, or if
such real estate is leased, is subject to a landlord’s agreement in favor of
Lender on terms acceptable to Lender, or an accession to other personal property
unless such personal property is subject to a first priority lien in favor of
Lender.

 

(d)     Except as set forth in the Disclosure Schedules, none of the Collateral
is maintained or invested with a Person other than Lender or Lender’s
affiliates.

 

5.14     Name; Location of Chief Executive Office; Locations of Collateral.
Except as disclosed in the Disclosure Schedules, no Loan Party has done business
under any name other than that specified on the signature page hereof, and its
exact legal name is as set forth in the first paragraph of this Agreement. The
chief executive office of each Borrower, at which such Borrower keeps its books,
records and accounts (or copies thereof) concerning the Collateral, is located
in the Chief Executive Office State at the address indicated in Section 10
hereof; the chief executive office of each Loan Party (other than Borrowers), at
which such Loan Party keeps its books, records and accounts (or copies thereof)
concerning the Collateral, is disclosed in the Disclosure Schedules. The
Collateral, including the Equipment (except any part thereof which Borrowers
shall have advised Lender in writing consists of Collateral normally used in
more than one state) is kept, or, in the case of vehicles, based, only at the
address set forth in Section 10 hereof, and at other locations within the
continental United States of which Lender has been advised by Borrowers in
writing.

 

5.15     Litigation. Except as set forth in the Disclosure Schedules, there are
no actions or proceedings pending by or against any Loan Party before any court
or administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect. No Loan Party has any Commercial
Tort Claims pending other than those set forth in the Disclosure Schedules and
those of which Lender has been advised by Borrowers in writing.

 

5.16     Accuracy of Financial Statements. All consolidated and consolidating
financial statements related to any Loan Party that are delivered by Borrowers
to Lender fairly present in all material respects the financial condition of the
Loan Parties as of the date thereof and the results of operations of such
Persons for the period then ended. There has not been a material adverse change
in the consolidated or in the consolidating financial condition of the Loan
Parties since the date of the most recent audited financial statements submitted
to Lender.

 

5.17     Solvency, Payment of Debts. Each Loan Party is able to pay its debts
(including trade debts) as they mature; the fair saleable value of such Loan
Party’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; and no Loan Party is left with unreasonably small
capital after the transactions contemplated by this Agreement.

 

14

--------------------------------------------------------------------------------

 

 

5.18     Compliance with Laws and Regulations. Each Loan Party has met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA. No event has occurred resulting from any Loan Party’s failure
to comply with ERISA that is reasonably likely to result in such Loan Party’s
incurring any liability that could have a Material Adverse Effect. No Loan Party
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. No Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Each Loan Party has complied in all material respects with all
the provisions of the Federal Fair Labor Standards Act. Each Loan Party is in
compliance with all environmental laws, regulations and ordinances except where
the failure to comply is not reasonably likely to have a Material Adverse
Effect. No Loan Party violated any statutes, laws, ordinances or rules
applicable to it, the violation of which could reasonably be expected to have a
Material Adverse Effect. Each Loan Party has filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.

 

5.19     Government Consents. Each Loan Party has obtained all consents,
approvals, franchises, certificates, licenses, permits and authorizations of,
made all declarations or filings with, and given all notices to, all
governmental authorities that are necessary for the continued operation of such
Loan Party’s business as currently conducted, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Effect.

 

5.20     Affiliate Transactions. Except as set forth in the Disclosure
Schedules, no Loan Party is conducting, permitting or suffering to be conducted,
transactions with any Affiliate other than transactions with Affiliates for the
purchase or sale of Inventory or services in the ordinary course of business
pursuant to terms that are no less favorable to such Loan Party than the terms
upon which such transactions would have been made had they been made to or with
a Person that is not an Affiliate.

 

5.21     Names and Trade Names. Each Borrower’s name has always been as set
forth on the first page of this Agreement and no Loan Party uses any trade
names, assumed names, fictitious names or division names in the operation of its
business, except as set forth in the Disclosure Schedules.

 

5.22     Accounts and Equipment. Each Account or item of Equipment which
Borrowers shall, expressly or by implication, request Lender to classify as an
Eligible Account or as Eligible Equipment, respectively, shall, as of the time
when such request is made, conform in all respects to the requirements of such
classification as set forth in the respective definitions of “Eligible Account”
and “Eligible Equipment” as set forth herein and as otherwise established by
Lender from time to time.

 

5.23     Full Disclosure. No representation, warranty or other statement made by
any Borrower in any certificate or written statement furnished to Lender taken
together with all such certificates and written statements furnished to Lender
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Lender that the projections
and forecasts provided by Borrowers in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6.     AFFIRMATIVE COVENANTS.

 

Each Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as Lender may have any commitment to make a Credit
Extension hereunder, such Borrower shall do all of the following:

 

6.1     Good Standing and Government Compliance. Each Borrower shall maintain,
and at Lender’s request provide Lender evidence of, its organizational existence
and good standing in the state in which it is organized, shall maintain, and at
Lender’s request provide Lender evidence of, qualification and good standing in
each other jurisdiction in which the failure to so qualify could have a Material
Adverse Effect, and shall furnish to Lender the organizational identification
number issued to such Borrower by the authorities of the state in which such
Borrower is organized, if applicable. Each Loan Party other than Borrowers shall
maintain, and at Lender’s request provide Lender evidence of, its organizational
existence and good standing in its state of organization, shall maintain, and at
Lender’s request provide Lender evidence of, qualification and good standing in
each other jurisdiction in which the failure to so qualify could have a Material
Adverse Effect, and shall furnish to Lender the organizational identification
number issued to such Loan Party by the authorities of the state in which such
Loan Party is organized, if applicable. Each Loan Party shall meet, and shall
cause each Subsidiary to meet, the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA. Each Loan Party shall
comply in all material respects with all applicable Environmental Laws, and
maintain all material permits, licenses and approvals required thereunder where
the failure to do so could have a Material Adverse Effect. Each Loan Party shall
comply with all statutes, laws, ordinances and government rules and regulations
to which it is subject, and shall maintain in force all licenses, approvals and
agreements, the loss of which or failure to comply with which would reasonably
be expected to have a Material Adverse Effect.

 

15

--------------------------------------------------------------------------------

 

 

6.2     Financial Statements, Collateral Reports and Certificates. Borrowers
shall deliver the following to Lender:

 

(a)     as soon as available, but in any event within one hundred twenty (120)
days after the end of each Fiscal Year, audited consolidated and consolidating
financial statements of Borrowers and their respective Subsidiaries prepared in
accordance with GAAP, consistently applied, together with an opinion which is
unqualified on such financial statements of an independent certified public
accounting firm selected by Borrowers and reasonably acceptable to Lender and a
copy of any management letter sent to Borrowers by such accountants;

 

(b)     as soon as available, but in any event within, as applicable, (i) thirty
(30) days after the end of each calendar month, in the case of each month other
than a month that is the last month of a calendar quarter, or (ii) forty-five
(45) days after the end of each month that is the last month of a calendar
quarter, company-prepared consolidated and consolidating financial statements of
Borrowers and their respective Subsidiaries, including a balance sheet and
statements of income, retained earnings and cash flow, and a comparison against
budget for such period, in a form reasonably acceptable to Lender and certified
by a Responsible Officer of Administrative Borrower;

 

(c)     no earlier than ninety (90) days prior to and no later than the
beginning of each Fiscal Year, the Loan Parties’ financial and business
projections and budget (including a balance sheet, an income statement, a
statement of cash flows, an availability projection, a projection of Capital
Expenditures, and a demonstration of pro forma financial covenant compliance) of
Borrowers and their respective Subsidiaries, presented in a month-by-month
format, for such Fiscal Year, with written certification signed by a Responsible
Officer of Administrative Borrower of approval thereof by Enservco’s board of
directors, which shall include the assumptions used therein, together with
appropriate supporting details as reasonably requested by Lender;

 

(d)     such sales projections, budgets, operating plans or other financial
information generally prepared by Borrowers in the ordinary course of business
as Lender may reasonably request from time to time;

 

(e)     at Lender’s request, within thirty (30) days after the last day of each
fiscal quarter during which any Loan Party has made any applications or
registrations in respect of any Patents, Copyrights or Trademarks, a report
signed by Borrowers, in form and substance reasonably satisfactory to Lender,
listing such applications or registrations listing any such applications or
registrations that any Loan Party has made or filed and the status of any
outstanding applications or registrations, as well as any material change in
each Loan Party’s Patents, Copyrights or Trademarks, including but not limited
to any subsequent ownership right of any Loan Party in or to any Trademark,
Patent or Copyright not previously identified to Lender;

 

(f)     concurrently with delivery of the monthly financial statements required
by clause (b) above and the annual financial statements required by clause (a)
above, a Compliance Certificate certified as of the last day of the applicable
month or Fiscal Year and signed by a Responsible Officer of Administrative
Borrower, in substantially the form of Exhibit E hereto;

 

16

--------------------------------------------------------------------------------

 

 

(g)     as soon as available, but in any event within twenty-five (25) days
after the end of each calendar month, as of the last day of the immediately
preceding month (or, during a Weekly Collateral Reporting Trigger Period, at
least once each week, no later than Friday of such week, as of Friday of the
immediately preceding week), an executed Borrowing Base Certificate which, at
Lender’s request, shall be accompanied by reports of the following: (i) sales,
(ii) cash receipts, (iii) purchases, (iv) non-cash charges, (v) credit memo
journals, (vi) an accounts receivable “roll-forward” and (vii) an updated
Equipment listing. Such Borrowing Base Certificate shall reflect the activity of
Borrowers with respect to Accounts for the immediately preceding month or week
(as applicable), and shall be in a form and with such specificity as is
satisfactory to Lender and shall contain such additional information concerning
Accounts and Equipment as may be reasonably requested by Lender;

 

(h)     as soon as practicable, but in any event within twenty-five (25) days
after the end of each calendar month, (i) a summary and detailed aging by
invoice date of Borrowers’ Accounts, in form and substance satisfactory to
Lender, in its Permitted Discretion, (ii) a summary and detailed aging of
Borrowers’ accounts payable in form and substance satisfactory to Lender in its
Permitted Discretion, (iii) a perpetual Equipment report for Borrowers, setting
forth each category of Equipment and the cost value of such Equipment and
otherwise in form and substance satisfactory to Lender in its Permitted
Discretion, and (iv) reconciliations of Accounts, accounts payable, and loan
balances to the general ledger;

 

(i)     Upon Lender’s request from time to time, a list of the names and
addresses of all Account Debtors of Borrowers;

 

(j)     promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which any Loan Party
files with the SEC, as well as promptly providing to Lender copies of any
reports and proxy statements delivered to its shareholders; and

 

(k)     promptly following request therefor by Lender, (i) a listing of any held
checks, and (ii) such other business or financial data, reports, appraisals and
projections as Lender may reasonably request.

 

Borrowers may deliver to Lender on an electronic basis any certificates, reports
or information required pursuant to this Section 6.2, and Lender shall be
entitled to rely on the information contained in the electronic files, provided
that Lender in good faith believes that the files were delivered by a
Responsible Officer of Administrative Borrower. If Borrowers deliver any such
information electronically, Borrowers shall also deliver such information to
Lender by U.S. Mail, reputable overnight courier service, hand delivery,
facsimile or .pdf file within five (5) Business Days after Borrowers’ electronic
submission of such information.

 

6.3     [Reserved].

 

6.4     Taxes. Each Loan Party shall make due and timely payment or deposit of
all material federal, state, and local taxes, assessments, or contributions
required of it by law, including, but not limited to, those laws concerning
income taxes, F.I.C.A., F.U.T.A. and state disability, and will execute and
deliver to Lender, on demand, proof satisfactory to Lender indicating that such
Loan Party has made such payments or deposits and any appropriate certificates
attesting to the payment or deposit thereof; provided that no Loan Party need
make any payment if the amount or validity of such payment is contested in good
faith by appropriate proceedings and is reserved against (to the extent required
by GAAP) by such Loan Party.

 

6.5     Insurance.

 

(a)     Each Loan Party, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where such Loan Party’s
business is conducted on the date hereof. Each Loan Party shall also maintain
liability and other insurance in amounts and of a type that are customary to
businesses similar in size and scope to such Loan Party’s business.

 

(b)     All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Lender. All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Lender, showing Lender as a lender’s loss
payee, and all liability insurance policies shall show Lender as an additional
insured and, in each case, specify that the insurer must give at least twenty
(20) days’ notice to Lender before canceling its policy for any reason. Upon
Lender’s request, Borrowers shall deliver to Lender certified copies of the
policies of insurance and evidence of all premium payments. Subject to
Section 2.08(b), if no Default Period is in effect, proceeds payable under any
casualty policy will, at Borrowers’ option, be payable to the applicable
Borrower to replace the property subject to the claim, provided that any such
replacement property shall be deemed Collateral in which Lender has been granted
a first priority security interest. If a Default Period is in effect, all
proceeds payable under any such policy shall, at Lender’s option, be payable to
Lender to be applied on account of the Obligations.

 

17

--------------------------------------------------------------------------------

 

 

6.6     Primary Depository. Each Loan Party shall maintain its primary
depository and operating accounts with Lender. Each Loan Party shall cause all
banks or other depositary institutions with which such Loan Party maintains any
deposit account to enter into a deposit account control agreement with Lender,
in form and reasonably substance satisfactory to Lender.

 

6.7     Financial Covenants. Borrowers shall maintain the following financial
ratios and covenants:

 

(a)     Liquidity. At all times that a Liquidity Testing Trigger Period is in
effect, Liquidity of not less than $1,500,000.

 

(b)     Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio of at least
1:10 to 1.00.

 

Lender shall test Borrower’s compliance with the financial covenant set forth in
clause (a) of this Section 6.7 at all times that a Liquidity Testing Trigger
Period is in effect. Lender shall test Borrowers’ compliance with the financial
covenant set forth in clause (b) of this Section 6.7 as of the last day of each
month, commencing June 30, 2017, for, as applicable, (i) the trailing
twelve-month period ended on such date or (ii) the shorter cumulative period
commencing on January 1, 2017 and ended on such compliance test date.

 

6.8     Maintenance of Books and Records. Each Loan Party shall at all times
keep accurate and complete books, records and accounts with respect to all of
such Loan Party’s business activities, in accordance with GAAP.

 

6.9     Notices. Borrowers shall provide written notice to Lender of the
following:

 

(a)     Locations. Promptly upon becoming aware of (but in no event less than
ten (10) days prior to the occurrence thereof) the proposed opening of any new
place of business or new location of Collateral, the closing of any existing
place of business or location of Collateral, any change of in the location of
any Loan Party’s books, records and accounts (or copies thereof), the opening or
closing of any post office box, the opening or closing of any bank account or,
if any of the Collateral consists of Goods of a type normally used in more than
one state, the use of any such Goods in any state other than a state in which
such Loan Party has previously advised Lender that such Goods will be used.

 

(b)     Eligible Accounts and Equipment. Promptly upon becoming aware thereof,
if any Account or Equipment identified by Borrowers to Lender as an Eligible
Account or Eligible Equipment becomes ineligible for any reason.

 

(c)     Litigation and Proceedings. Promptly upon becoming aware thereof, (i) of
any litigation, arbitration, governmental investigation or other actions or
proceedings which are pending or threatened against any Loan Party or any
Subsidiary or to which any of the properties of any thereof is subject which
involves an amount in controversy in excess of $250,000 or which could
reasonably be expected to have a Material Adverse Effect, and (ii) of any
Commercial Tort Claims of any Loan Party which may arise.

 

18

--------------------------------------------------------------------------------

 

 

(d)     Names and Trade Names. Within ten (10) days after the change of any Loan
Party’s name or the use of any trade name, assumed name, fictitious name or
division name not previously disclosed to Lender in writing.

 

(e)     ERISA Matters. Promptly upon (i) the occurrence of any Reportable Event
which might result in the termination by the PBGC of any Plan covering any
officers or employees of any Loan Party, any benefits of which are, or are
required to be, guaranteed by the PBGC, (ii) receipt of any notice from the PBGC
of its intention to seek termination of any Plan or appointment of a trustee
therefore, (iii) its intention to terminate or withdraw from any Plan, (iv) the
institution of any steps by any member of the Controlled Group or any other
Person to terminate any Pension Plan, (v) the failure of any Loan Party or any
ERISA Affiliate of any member of the Controlled Group or any other Person to
make a required contribution to any Pension Plan (if such failure is sufficient
to give rise to a Lien under Section 302(f) of ERISA) or to any Multiemployer
Plan, (vi) the taking of any action with respect to a Pension Plan which could
result in the requirements that any Loan Party furnish a bond or other security
to the PBGC or such Pension Plan, (vii) the occurrence of any event with respect
to any Pension Plan or Multiemployer Plan which could result in the incurrence
by any ERISA Affiliate or any member of the Controlled Group of any liability,
fine or penalty (including any claim or demand for withdrawal liability or
partial withdrawal from any Multiemployer Plan) in excess of $250,000,
(viii) any increase in excess of $250,000 in the contingent liability of any
Loan Party with respect to any post-retirement welfare plan benefit, or (ix) any
notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

 

(f)     Environmental Matters. Immediately upon becoming aware of any
investigation, proceeding, complaint, order, directive, claim, citation or
notice with respect to any non-compliance with or violation of the requirements
of any Environmental Law by any Loan Party or the generation, use, storage,
treatment, transportation, manufacture handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter which
affects any Loan Party or its business operations or assets or any properties at
which any Loan Party has transported, stored or disposed of any Hazardous
Materials unless the foregoing could not reasonably be expected to result in
liability to the Loan Parties in excess of $250,000, or which could reasonably
be expected to have a Material Adverse Effect.

 

(g)     Default; Material Adverse Change. Promptly of (i) any Material Adverse
Effect, (ii) the occurrence of any Event of Default hereunder, or (iii) the
occurrence of any event which, if uncured, will become an Event of Default after
notice or lapse of time (or both).

 

All of the foregoing notices shall be provided by Borrowers to Lender in writing
and shall describe the steps being taken by any Loan Party or any Subsidiary
affected thereby with respect thereto.

 

6.10     Compliance with Laws and Maintenance of Permits. Each Loan Party shall
maintain all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect and such Loan Party shall remain in compliance with all
applicable federal, state, local and foreign statutes, orders, regulations,
rules and ordinances (including Environmental Laws and statutes, orders,
regulations, rules and ordinances relating to taxes, employer and employee
contributions and similar items, securities, ERISA or employee health and
safety) the failure with which to comply would have a Material Adverse Effect.
Following any determination by Lender that there is non-compliance, or any
condition which requires any action by or on behalf of any Loan Party in order
to avoid non-compliance, with any Environmental Law, at Borrower’s expense cause
an independent environmental engineer acceptable to Lender to conduct such tests
of the relevant site(s) as are appropriate and prepare and deliver a report
setting forth the results of such tests, a proposed plan for remediation and an
estimate of the costs thereof.

 

19

--------------------------------------------------------------------------------

 

 

6.11     Inspection and Field Examinations. Each Loan Party shall permit Lender,
or any Persons designated by Lender, to call at such Loan Party’s places of
business at any reasonable times, and, without hindrance or delay, to inspect
the Collateral and to inspect, audit, check and make extracts from such Loan
Party’s books, records, journals, orders, receipts and any correspondence and
other data relating to such Loan Party’s business, the Collateral or any
transactions between the parties hereto, and shall have the right to make such
verification concerning such Loan Party’s business as Lender may consider
reasonable under the circumstances. Notwithstanding the foregoing, no such
inspections of the Collateral by Lender or any Persons designated by Lender,
shall unduly interfere with any Loan Party’s use of said Collateral in the
ordinary course of its business. Borrowers shall furnish to Lender such
information relevant to Lender’s rights under the Loan Documents as Lender shall
at any time and from time to time request. Lender, through its officers,
employees or agents shall have the right, at any time and from time to time, in
Lender’s name, to verify the validity, amount or any other matter relating to
any of Borrowers’ Accounts, by mail, telephone, telecopy, electronic mail, or
otherwise, provided that prior to the occurrence of an Event of Default, Lender
shall conduct such verification in the name of a nominee of Lender or in a
Borrower’s name. Each Borrower authorizes Lender to discuss the affairs,
finances and business of the Loan Parties with any officers, employees or
directors of such Borrower or with its Parent or any Affiliate or the officers,
employees or directors of its Parent or any Affiliate, and to discuss the
financial condition of the Loan Parties with such Borrower’s independent public
accountants. Any such discussions shall be without liability to Lender or to
such independent public accountants. For each inspection or audit conducted by
Lender hereunder, Borrowers shall pay to Lender (a) fees at Lender’s
then-current per diem rate (which, as of the Closing Date, is $950 per auditor),
plus (b) all costs and out-of-pocket expenses incurred by Lender. All such fees,
costs and expenses shall constitute Obligations hereunder, shall be payable on
demand and, until paid, shall bear interest at the highest rate then applicable
to Loans hereunder. Unless a Default Period is then in effect, Lender will
conduct no more than two (2) inspections or audits in any year of the term of
this Agreement.

 

6.12     Equipment Appraisals. Borrower shall permit Lender to engage an
independent appraiser satisfactory to Lender in its Permitted Discretion to
conduct periodic appraisals of Borrower’s Equipment. Each such appraisal shall
be at Borrower’s expense. Unless a Default Period is then in effect, Lender will
conduct no more than two (2) appraisals of Borrowers’ Equipment in any year of
the term of this Agreement.

 

6.13     Collateral. Each Loan Party shall keep the Collateral in good
condition, repair and order, ordinary wear and tear excepted, and shall make all
necessary repairs to the Equipment and replacements thereof so that the
operating efficiency and the value thereof shall at all times be preserved and
maintained in all material respects. Subject to the limitations on inspection
rights set forth in Section 6.11, each Loan Party shall permit Lender to examine
any of the Collateral at any time and wherever the Collateral may be located
and, each Loan Party shall, immediately upon request therefor by Lender, deliver
to Lender any and all evidence of ownership of any of the Equipment including
certificates of title and applications of title. Each Loan Party shall, at the
request of Lender, indicate on its records concerning the Collateral a notation,
in form satisfactory to Lender, of the security interest of Lender hereunder.

 

6.14     Use of Proceeds. Borrowers shall use the proceeds of each Credit
Extension solely for Borrowers’ business purposes, consistent with Borrowers’
business as conducted on the Closing Date.

 

6.15     Intellectual Property. Each Loan Party shall maintain adequate
licenses, Patents, Copyrights, Trademarks and other Intellectual Property to
continue its business as heretofore conducted by it or as hereafter conducted by
it unless the failure to maintain any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

 

6.16     Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control. As
required by federal law and the Lender’s policies and practices, Lender may need
to obtain, verify and record certain customer identification information and
documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services and Borrowers agree to provide
such information. In addition, and without limiting the foregoing sentence,
Borrowers shall (a) ensure, and cause each other Loan Party to ensure, that no
Person who owns a controlling interest in or otherwise controls any Borrower or
such other Loan Party is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by OFAC, the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable bank secrecy act laws and regulations.

 

6.17     [Reserved].

 

20

--------------------------------------------------------------------------------

 

 

6.18     Creation of Subsidiaries. If any Loan Party creates any new Subsidiary,
Borrowers shall promptly notify Lender of the creation of such new Subsidiary
and take all such action as may be reasonably required by Lender to cause such
new Subsidiary, if a domestic Subsidiary, to guarantee the Obligations of
Borrowers under the Loan Documents and to grant a continuing pledge and security
interest in and to the collateral of such new domestic Subsidiary (substantially
as described on Exhibit B hereto), and the applicable Borrower (or the
applicable Subsidiary) shall grant and pledge to Lender a perfected security
interest in 100% of the Shares of such new Subsidiary, if a domestic Subsidiary
or in 65% of the Shares of such new Subsidiary, if such new Subsidiary is a
foreign Subsidiary.

 

6.19     Further Assurances. At any time and from time to time each Loan Party
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Lender to effect the purposes of this
Agreement.

 

7.     NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as Lender may have any commitment to make any Credit Extensions, such
Borrower will not do any of the following:

 

7.1     Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any other Loan Party to
Transfer, all or any part of its business or property, or, subject to
Section 6.6, move cash balances on deposit with Lender to accounts opened at
another financial institution, other than Permitted Transfers.

 

7.2     Change in Name, Location, Executive Office, or Executive Management;
Change in Business; Change in Fiscal Year. Change its name or the Borrower State
or relocate its chief executive office without 30 days prior written
notification to Lender; permit any other Loan Party to change its name or state
of organization or relocate its chief executive office without 30 days’ prior
written notification to Lender; replace, or permit any other Loan Party to
replace, its chief executive officer or chief financial officer (i) without
prompt notice to Lender and (ii) unless a replacement for such officer is
approved by such Person’s Board of Directors and engaged by such Person within
ninety (90) days after such change; engage in any business, or permit any of the
other Loan Parties to engage in any business, other than or reasonably related
or incidental to the businesses currently engaged in by such Persons; or change
or permit any other Loan Party to change, its fiscal year end.

 

7.3     Mergers or Acquisitions. Without Lender’s prior consent, which consent
shall not be unreasonably withheld, conditioned or delayed, enter into any
merger or consolidation or permit any other Loan Party to do so; purchase the
stock, other equity interests or all or a material portion of the assets of any
Person or division of such Person or permit any other Loan Party to do so; or
enter into any other transaction outside the ordinary course of such Borrower’s
or any other Loan Party’s business, including any purchase, redemption or
retirement of any shares of any class of its stock or any other equity interest,
and any issuance of any shares of, or warrants or other rights to receive or
purchase any shares of, any class of its stock or any other equity interest.
Without Lender’s prior consent, which consent shall not be unreasonably
withheld, conditioned or delayed, no Loan Party shall form any Subsidiaries or
enter into any joint ventures or partnerships with any other Person.

 

7.4     Indebtedness. Create, incur, assume, guarantee or be or remain liable
with respect to any Indebtedness, or permit any other Loan Party to do so, other
than Permitted Indebtedness, or prepay any Indebtedness or take any actions
which impose on such Borrower or any other Loan Party an obligation to prepay
any Indebtedness, except Indebtedness to Lender.

 

7.5     Encumbrances. Create, incur, assume or allow any Lien with respect to
any of its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any other Loan Party to do so,
except for Permitted Liens, or covenant to any other Person that such Borrower
in the future will refrain from creating, incurring, assuming or allowing any
Lien with respect to any of Borrower’s property, or permit any other Loan Party
to do so.

 

21

--------------------------------------------------------------------------------

 

 

7.6     Distributions. Declare or pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock or other applicable equity interest in such Borrower, or
permit any other Loan Party to do so. Notwithstanding the foregoing to the
contrary, (a) so long as such Borrower is a “pass-through” tax entity for United
States federal income tax purposes, provided no Default Period is in effect, and
after first providing such supporting documentation as the Lender may request
(including the personal state and federal tax returns (and all schedules
thereto) of each Owner) net of any prior year loss carry-forward, such Borrower
(and any applicable Parent) may pay Pass-Through Tax Liabilities; and (b) so
long as the Payment Conditions have been satisfied, any Borrower may make lawful
dividends or distributions to its Owners.

 

7.7     Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any other Loan Party to do so, other
than Permitted Investments, or maintain or invest any of its property with a
Person other than Lender or Lender’s Affiliates or permit any other Loan Party
to do so unless such Person has entered into a control agreement with Lender, in
form and substance satisfactory to Lender, or suffer or permit any other Loan
Party to be a party to, or be bound by, an agreement that restricts such Loan
Party from paying dividends or otherwise distributing property to such Borrower.

 

7.8     Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of such Borrower, or
permit any other Loan Party to do so, except for transactions that are in the
ordinary course of such Loan Party’s business, upon fair and reasonable terms
that are no less favorable to such Loan Party than would be obtained in an arm’s
length transaction with a non-affiliated Person.

 

7.9     Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any other Loan Party to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Lender’s rights contained in any documentation relating to
the Subordinated Debt without Lender’s prior written consent.

 

7.10     Location of Equipment. Store any Equipment with a bailee, warehouseman,
or similar third party unless the third party has been notified of Lender’s
security interest and Lender has received a bailment agreement or other
acknowledgment from the third party that it is holding or will hold such
Equipment for Lender’s benefit, which bailment agreement or other acknowledgment
shall be in form and substance satisfactory to Lender in its Permitted
Discretion. Except for such other locations as Lender may approve in writing,
each Loan Party shall keep the Equipment only at the location set forth in
Section 10 and such other locations as are listed on the Disclosure Schedules or
of which Borrowers give Lender prior written notice. No Loan Party shall
(a) permit any Equipment to become a Fixture to real property unless such real
property is owned by such Loan Party and is subject to a mortgage in favor of
Lender, or if such real estate is leased, is subject to a landlord’s agreement
in favor of Lender on terms acceptable to Lender, or (b) permit any Equipment to
become an accession to any other personal property unless such personal property
is subject to a first priority lien in favor of Lender.

 

7.11     No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose, or permit any other Loan Party to do so.

 

7.12     Capital Expenditure Limitations. Borrowers shall not make any Capital
Expenditure if, after giving effect to such Capital Expenditure, the aggregate
cost of all Capital Expenditures made by Borrowers, collectively, in any Fiscal
Year would exceed $2,500,000. For Fiscal Year 2018 and each subsequent Fiscal
Year, in addition to making Capital Expenditures in an aggregate amount of up to
$2,500,000 for such Fiscal Year, Borrowers may carry over to, and use in, such
Fiscal Year any unused permitted Capital Expenditures allocation from the
immediately preceding Fiscal Year.

 

7.13     Settling of Accounts. During any Default Period, no Loan Party shall
settle or adjust any Account without the consent of Lender.

 

22

--------------------------------------------------------------------------------

 

 

7.14     Article 8. Borrowers shall not permit any of the operating agreements,
limited partnership agreements or other agreements governing any of its equity
interests, or the equity interests of any of their respective Subsidiaries, to
provide that the equity interests governed thereby are securities governed by
Article 8 of the UCC as in effect in any relevant jurisdiction or permit such
equity interests to be certificated.

 

7.15     ERISA. Except as disclosed to the Lender in writing prior to the date
hereof, directly or through any ERISA Affiliate, (a) adopt, create, assume or
become a party to any Pension Plan, (b) incur any obligation to contribute to
any Multiemployer Plan, (c) incur any obligation to provide post-retirement
medical or insurance benefits with respect to employees or former employees
(other than benefits required by law) or (d) amend any Plan in a manner that
would materially increase its funding obligations.

 

8.     EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Agreement:

 

8.1     Payment Default. If Borrowers fail to pay when due any payment of
principal or interest due on the Credit Extensions, or Borrowers fail to pay any
fee within three (3) Business Days after the due date thereof, or Borrowers fail
to pay any Lender Expenses or any other amount payable hereunder or under any
Loan Document within ten (10) Business Days after the due date thereof;

 

8.2     Covenant Default.

 

(a)     If the Loan Parties fail to perform any obligation under Section 6 or
violate any of the covenants contained in Section 7 of this Agreement; or

 

(b)     If any Loan Party fails or neglects to perform or observe any other
term, provision, condition or covenant contained in this Agreement, in any of
the Loan Documents, or in any other present or future agreement between any Loan
Party and Lender and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
thirty (30) days after any Borrower receives notice thereof or any officer of a
Borrower becomes aware thereof;

 

8.3     Defective Perfection. If Lender shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Lender’s
Lien on the Collateral is not prior to all other security interests or Liens of
record reflected in the report;

 

8.4     Levy, Seizure or Attachment. If any material portion of any Loan Party’s
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within ten (10)
Business Days, or if any Loan Party is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any material portion of any Loan Party’s assets, or if a notice
of lien, levy, or assessment is filed of record with respect to any of any Loan
Party’s assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within five (5) days after the applicable Loan
Party receives notice thereof, provided that none of the foregoing shall
constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by the applicable
Loan Party (provided that no Credit Extensions will be made during such cure
period);

 

8.5     Insolvency. If any Loan Party becomes insolvent, or if an Insolvency
Proceeding is commenced by any Loan Party, or if an Insolvency Proceeding is
commenced against any Loan Party and is not dismissed or stayed within sixty
(60) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);

 

8.6     Other Agreements. If there is a default or other failure to perform in
any agreement to which any Loan Party is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$100,000 or that would reasonably be expected to have a Material Adverse Effect;

 

23

--------------------------------------------------------------------------------

 

 

8.7     Subordinated Debt. If any Loan Party makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Lender relating to such Subordinated
Debt;

 

8.8     Judgments. If one or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
$100,000 (not covered by independent third-party insurance as to which liability
has been accepted by such insurance carrier) shall be rendered against any Loan
Party and the same are not within ten (10) Business Days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the discharge, stay,
or bonding of such judgment, order or decree);

 

8.9     Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Lender by any Responsible Officer
pursuant to this Agreement or to induce Lender to enter into this Agreement or
any other Loan Document;

 

8.10     Material Adverse Effect. If a Material Adverse Effect occurs, as
determined by Lender in its Permitted Discretion or if any event occurs which,
in Lender’s Permitted Discretion, could have a Material Adverse Effect;

 

8.11     Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or any security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Lender in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any guarantor; or

 

8.12     Change in Control. If any Change in Control occurs.

 

9.     LENDER’S RIGHTS AND REMEDIES.

 

9.1     Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default, Lender may, at its election, without notice of its election
and without demand, do any one or more of the following, all of which are
authorized by Borrowers:

 

(a)     Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Lender);

 

(b)     Demand that Borrowers (i) deposit cash with Lender in an amount equal to
the amount of any Letters of Credit remaining undrawn, as collateral security
for the repayment of any future drawings under such Letters of Credit, and
(ii) pay in advance all Letter of Credit fees scheduled to be paid or payable
over the remaining term of the Letters of Credit, and Borrowers shall promptly
deposit and pay such amounts;

 

(c)     Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement or under any other agreement between any Borrower
and Lender;

 

(d)     settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order Lender considers advisable in Lender’s
Permitted Discretion;

 

24

--------------------------------------------------------------------------------

 

 

(e)     Make such payments and do such acts as Lender considers necessary or
reasonable to protect its security interest in the Collateral. Borrowers agree
to assemble the Collateral if Lender so requires, and to make the Collateral
available to Lender as Lender may designate. Borrowers authorize Lender to enter
the premises where the Collateral is located, to take and maintain possession of
the Collateral, or any part of it, and to pay, purchase, contest, or compromise
any encumbrance, charge, or lien which in Lender’s determination appears to be
prior or superior to its Lien and to pay all expenses incurred in connection
therewith. With respect to any of Borrowers’ owned premises, Borrowers hereby
grant Lender a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of Lender’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(f)     Set off and apply to the Obligations any and all (i) balances and
deposits of Borrowers held by Lender, and (ii) indebtedness at any time owing to
or for the credit or the account of any Borrower held by Lender;

 

(g)     Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Lender is hereby granted a license or other right, solely pursuant
to the provisions of this Section 9.1, to use, without charge, each Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Section 9.1, each Borrower’s rights
under all licenses and all franchise agreements shall inure to Lender’s benefit;

 

(h)     Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrowers’ premises) as Lender determines is
commercially reasonable in Lender’s Permitted Discretion, and apply any proceeds
to the Obligations in whatever manner or order Lender deems appropriate in
Lender’s Permitted Discretion. Lender may sell the Collateral without giving any
warranties as to the Collateral. Lender may specifically disclaim any warranties
of title or the like. This procedure will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral. If Lender sells any
of the Collateral upon credit, Borrowers will be credited only with payments
actually made by the purchaser, received by Lender, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Lender may resell the Collateral and Borrowers shall be credited with the
proceeds of the sale;

 

(i)     Lender may credit bid and purchase at any public sale;

 

(j)     Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of any
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

 

(k)     Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers or any Guarantor.

 

Lender may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2     Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Lender (and any of Lender’s designated officers, or employees) as such
Borrower’s true and lawful attorney to: (a) send requests for verification of
Accounts or notify account debtors of Lender’s security interest in the
Accounts; (b) endorse such Borrower’s name on any checks or other forms of
payment or security that may come into Lender’s possession, cash or deposit such
checks or other items of payment or security, and apply to the Obligations all
proceeds of such checks or other items; (c) sign such Borrower’s name on any
invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (d) dispose of any Collateral and apply all cash
sale proceeds to the Obligations; (e) make, settle, and adjust all claims under
and decisions with respect to such Borrower’s policies of insurance and apply to
the Obligations all amounts received by Lender pursuant to such policies;
(f) settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Lender determines to be
reasonable, and apply to the Obligations all amounts received by Lender in
connection with any such settlement and adjustment; and (g) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral. The appointment of Lender as each
Borrower’s attorney in fact, and each and every one of Lender’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Lender’s obligation to
provide advances hereunder is terminated.

 

25

--------------------------------------------------------------------------------

 

 

9.3     Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Lender may notify any Person owing funds to
any Borrower of Lender’s security interest in such funds and verify the amount
of such Account. Each Borrower shall collect all amounts owing to such Borrower
for Lender, receive in trust all payments as Lender’s trustee, and immediately
deliver such payments to Lender in their original form as received from the
account debtor, with proper endorsements for deposit.

 

9.4     Lender Expenses. If Borrowers fail to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Lender may do any or all of the following
after reasonable notice to Borrowers: (a) make payment of the same or any part
thereof; (b) set up such reserves under the Revolving Line as Lender deems
necessary to protect Lender from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to such policies as Lender
deems prudent in Lender’s Permitted Discretion. Any amounts so paid or deposited
by Lender shall constitute Lender Expenses, shall be immediately due and
payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral. Any payments made by Lender
shall not constitute an agreement by Lender to make similar payments in the
future or a waiver by Lender of any Event of Default under this Agreement.

 

9.5     Lender’s Liability for Collateral. Lender has no obligation to clean up
or otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrowers.

 

9.6     No Obligation to Pursue Others. Lender has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Lender may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Lender’s rights
against Borrowers. Each Borrower waives any right it may have to require Lender
to pursue any other Person for any of the Obligations.

 

9.7     Remedies Cumulative. Lender’s rights and remedies under this Agreement,
the Loan Documents, and all other agreements shall be cumulative. Lender shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by Lender of one right or remedy
shall be deemed an election, and no waiver by Lender of any Event of Default on
Borrowers’ part shall be deemed a continuing waiver. No delay by Lender shall
constitute a waiver, election, or acquiescence by it. No waiver by Lender shall
be effective unless made in a written document signed on behalf of Lender and
then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrowers expressly agree that this Section 9.7
may not be waived or modified by Lender by course of performance, conduct,
estoppel or otherwise.

 

9.8     Demand; Protest. Except as otherwise provided in this Agreement, each
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

 

10.     NOTICES.

 

Unless otherwise provided in this Agreement, all notices, demands and other
communications by any party relating to this Agreement or any other agreement
entered into in connection herewith shall be in writing and (except for
financial statements, compliance certificates and other informational documents
which may be sent by first-class mail, postage prepaid or e-mail) shall be
personally delivered or sent by a recognized overnight delivery service,
certified mail, postage prepaid, return receipt requested, to Borrower or to
Lender, as the case may be, at its addresses set forth below:

 

26

--------------------------------------------------------------------------------

 

 

If to Borrower:                   c/o ENSERVCO CORPORATION
501 S. Cherry Street, Suite 1000
Denver, CO 80246
Attn:     Ian Dickinson
E-mail: idickinson@enservco.com

 

If to Lender:                       EAST WEST BANK
135 N. Los Robles Avenue, 6th Floor
Pasadena, CA 91101
Attn:     Nima Rassouli
E-mail: nima.rassouli@eastwestbank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL PREFERENCE.

 

11.1     Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without regard to principles of conflicts of law. Each of Borrowers and Lender
hereby submits to the exclusive jurisdiction of the state and Federal courts
located in the County of Los Angeles, State of California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Lender
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Lender. Each Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each Borrower hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. Each Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to
Administrative Borrower at the address set forth in, or subsequently provided by
Administrative Borrower in accordance with, Section 10 of this Agreement and
that service so made shall be deemed completed upon Administrative Borrower’s
actual receipt thereof.

 

11.2     JURY TRIAL WAIVER. BORROWERS AND LENDER EACH WAIVE THEIR RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

11.3     JUDICIAL REFERENCE PROVISION. WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY, if the
above waiver of the right to a trial by jury is not enforceable, the parties
hereto agree that any and all disputes or controversies of any nature between
them arising at any time shall be decided by a reference to a private judge,
mutually selected by the parties (or, if they cannot agree, by the Presiding
Judge of the Los Angeles County, California Superior Court) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Los Angeles
County, California; and the parties hereby submit to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential,
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Los Angeles County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure§ 644(a). Nothing in this paragraph shall limit the right
of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

27

--------------------------------------------------------------------------------

 

 

12.     GENERAL PROVISIONS.

 

12.1     Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by any Borrower without Lender’s prior written
consent, which consent may be granted or withheld in Lender’s sole discretion.
Lender shall have the right without the consent of or notice to Borrowers to
sell, transfer, negotiate, or grant participation in all or any part of, or any
interest in, Lender’s obligations, rights and benefits hereunder.

 

12.2     Indemnification. Borrowers shall defend, indemnify and hold harmless
Lender and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement or any other
Loan Document; and (b) all losses or Lender Expenses in any way suffered,
incurred, or paid by Lender, its officers, employees and agents as a result of
or in any way arising out of, transactions between Lender and Borrowers whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Lender’s gross
negligence or willful misconduct.

 

12.3     Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5     Correction of Loan Documents. Lender may correct patent errors and fill
in any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

 

12.6     Amendments in Writing, Integration. All amendments to or termination of
this Agreement or the other Loan Documents must be in writing and signed by the
parties to this Agreement or to such other Loan Document, as applicable. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
other Loan Documents.

 

12.7     Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement or any of the Loan Documents by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

12.8     Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Lender has any obligation to make any Credit Extension to
Borrowers. The obligations of Borrowers to indemnify Lender with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Lender have run.

 

28

--------------------------------------------------------------------------------

 

 

12.9     Confidentiality. In handling any confidential information, Lender and
all employees and agents of Lender shall exercise the same degree of care that
Lender exercises with respect to its own proprietary information of the same
types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Lender in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrowers and have delivered a copy to Borrowers, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order,
(iv) as may be required in connection with the examination, audit or similar
investigation of Lender, (v) to Lender’s accountants, auditors and regulations,
and (vi)  as Lender may determine in connection with the enforcement of any
remedies hereunder. Confidential information hereunder shall not include
information that either: (a) is in the public domain or in the knowledge or
possession of Lender when disclosed to Lender, or becomes part of the public
domain after disclosure to Lender through no fault of Lender; or (b) is
disclosed to Lender by a third party, provided Lender does not have actual
knowledge that such third party is prohibited from disclosing such information.
Notwithstanding the foregoing, Borrowers hereby consent to Lender’s publishing a
tombstone or similar advertising material relating to the financial transaction
contemplated by this Agreement.

 

12.10     Patriot Act. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account, all in compliance with the Patriot Act. WHAT THIS MEANS FOR YOU: when
you open an account, we will ask your name, address, date of birth, and other
information that will allow us to identify you. We may also ask to see your
driver’s license or other identifying documents.

 

12.11     No Consequential Damages. No party to this Agreement or any other Loan
Document, nor any agent or attorney of such party or Lender, shall be liable to
any other party to this Agreement or any other Person on any other theory of
liability of any special, indirect, consequential or punitive damages.

 

12.12     Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to
Lender the prompt payment and performance of, all Obligations. Each Borrower
agrees that its guaranty obligations hereunder constitute a continuing guaranty
of payment and performance and not of collection, that such obligations shall
not be discharged until payment in full, in cash, of the Obligations and
termination of all of Lender’s obligations hereunder to extend credit (such
payment and termination, “Full Payment”), and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (d) the insolvency
of any Obligor; (e) any election by Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the United States Bankruptcy Code; (f) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the United States Bankruptcy Code or otherwise; (g) the
disallowance of any claims of Lender against any Obligor for the repayment of
any Obligations under Section 502 of the United States Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment.

 

12.13     Waivers.

 

(a)     Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment and waives, to the maximum extent permitted by law, any right to
revoke any guaranty of Obligations as long as it is a Borrower. It is agreed
among each Borrower and Lender that the provisions of Sections 12.12 through
12.17 are of the essence of the transaction contemplated by the Loan Documents
and that, but for such provisions, Lender would decline to make Revolving
Advances. Each Borrower acknowledges that its guaranty pursuant to Section 12.12
is necessary to the conduct and promotion of its business, and can be expected
to benefit such business.

 

29

--------------------------------------------------------------------------------

 

 

(b)     Lender may, in its discretion, pursue such rights and remedies as it
deems appropriate, including realization upon Collateral or any real estate by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies hereunder. If, in taking any action in connection with the
exercise of any rights or remedies, Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Lender to seek
a deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. Lender may bid Obligations, in whole or part, at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Lender but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Lender or any other
Person is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral, and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under Section 12.12, notwithstanding that
any present or future law or court decision may have the effect of reducing the
amount of any deficiency claim to which Lender might otherwise be entitled but
for such bidding at any such sale.

 

12.14     Extent of Liability; Contribution.

 

(a)     Notwithstanding anything herein to the contrary, each Borrower’s
liability under Section 12.12 shall not exceed the greater of (i) all amounts
for which such Borrower is primarily liable, as described in clause (c) below,
and (ii) such Borrower’s Allocable Amount.

 

(b)     If any Borrower makes a payment under Section 12.12 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower without rendering such payment voidable under Section 548 of the United
States Bankruptcy Code or under any applicable state fraudulent transfer or
conveyance act, or similar statute or common law.

 

(c)     Section 12.14(a) shall not limit the liability of any Borrower to pay or
guarantee Revolving Advances made directly or indirectly to it (including
Revolving Advances hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), Bank Products and Hedging
Obligations incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. Lender shall have
the right, at any time in its discretion, to condition Revolving Advances upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of Revolving Advances to a Borrower based on that
calculation.

 

12.15     Joint Enterprise. Each Borrower has requested that Lender make this
credit facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically. Borrowers’ business is a
mutual and collective enterprise, and the successful operation of each Borrower
is dependent upon the successful performance of the integrated group. Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage. Borrowers acknowledge that Lender’s willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

   

30

--------------------------------------------------------------------------------

 

 

12.16     Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to Full Payment.

 

12.17     Borrower Agent. Each Borrower hereby designates Enservco Corporation
(“Administrative Borrower”) as its representative and agent for all purposes
under the Loan Documents, including requests for and receipt of Revolving
Advances, designation of interest rates, delivery or receipt of communications,
delivery of Borrowing Base and financial information and reports, payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Lender. Administrative Borrower hereby accepts such
appointment. Lender shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by Administrative Borrower on behalf of any Borrower. Lender may give
any notice or communication with a Borrower hereunder to Administrative Borrower
Agent on behalf of such Borrower. Lender shall have the right, in its
discretion, to deal exclusively with Administrative Borrower for all purposes
under the Loan Documents. Each Borrower agrees that any notice, election,
communication, delivery, representation, agreement, action, omission or
undertaking by Administrative Borrower hereunder shall be binding upon and
enforceable against such Borrower.

 

12.18     One Obligation. The Revolving Advances and other Obligations all
constitute one general obligation of Borrowers and are secured by Lender’s Lien
on all Collateral; provided, however, that Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.     

 

12.19     Publicity. Borrowers hereby authorize Lender to make appropriate
announcements of the financial arrangement between Borrowers and Lender,
including announcements which are commonly known as tombstones, in such
publications and to such selected parties as Lender shall deem appropriate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

31

--------------------------------------------------------------------------------

 

      

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

 

 

BORROWERS:

 

 

 

ENSERVCO CORPORATION,
a Delaware corporation

 

 

 

 

By:  /s/ Ian Dickinson                                          
Name:     Ian Dickinson                                       
Title:  President and Chief Executive Officer     

 

 

 

DILLCO FLUID SERVICE, INC.,
a Kansas corporation

 

 

 

 

By:    /s/ Ian Dickinson                                        
Name:  Ian Dickinson                                          
Title:    President and Chief Executive Officer    

 

 

 

HEAT WAVES HOT OIL SERVICES LLC,
a Colorado limited liability company

 

 

 

 

By:      /s/ Ian Dickinson                                      
Name:      Ian Dickinson                                      
Title:   Manager and President                             

 

 

 

HEAT WAVES WATER MANAGEMENT, LLC,
a Colorado limited liability company

 

 

 

 

By:   /s/ Ian Dickinson                                        
Name:    Ian Dickinson                                       
Title:    Manager and President                           

 

 

Loan and Security Agreement

--------------------------------------------------------------------------------

 

    

 

 

LENDER:

 

 

 

EAST WEST BANK,
a California banking corporation

 

 

 

 

By:   /s/ Nima Michael Rassouli                      

 

 

Name:     Nima Michael Rassouli                    

 

 

Title:     Vice President                                     

 

 

 

Loan and Security Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to any Loan
Party arising out of the sale or lease of goods (including, without limitation,
the licensing of software and other technology) or the rendering of services by
any Loan Party and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by any Loan Party
and any Loan Party’s Books relating to any of the foregoing.

 

“Administrative Borrower” has the meaning assigned in Section 12.17.

 

“Affiliate” means any Person (a) which directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control with,
any Borrower, (b) which beneficially owns or holds five percent (5%) or more of
the voting control or equity interests of any Borrower, or (c) five percent (5%)
or more of the voting control or equity interests of which is beneficially owned
or held by any Borrower.

 

“Agreement” has the meaning assigned in the introduction hereto.

 

“Availability” means, at any time, the amount, if any, by which (a) the lesser
of (i) the Borrowing Base and (ii) the Maximum Revolving Advances Limit exceeds
(b) the sum of (i) the outstanding principal balance of the Revolving Advances,
(ii) the Letter of Credit Obligations and (iii) all applicable Reserves.

 

“Average Monthly Balance” means the amount derived from adding the ending
outstanding balance under the Revolving Line for each day in the month and
dividing by the number of days in the month.

 

“Bank Products” means any service or facility extended to any Loan Party by
Lender or any affiliate of Lender, or procured for such Loan Party from any
third party by Lender or any affiliate of Lender by means of a full-recourse
agreement or other credit support extended to such third party including:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, (g) letters of credit, or
(h) Hedging Agreements.

 

“Blocked Account” means an account established by any Loan Party in Lender’s
name maintained with Lender or with another financial institution acceptable to
Lender in its Permitted Discretion.

 

“Borrowing Base” means, at any time, the sum of:

 

(a)

eighty-five percent (85%) of Borrower’s Eligible Accounts;

 

(b)

the lesser of (i) sixty-five percent (65%) of the cost of Eligible Used
Equipment and (ii) eighty-five percent (85%) of the appraised net orderly
liquidation value of Eligible Used Equipment; and

 

(c)

the lesser of (i) seventy-five percent (75%) of the cost of Eligible New
Equipment and (ii) ninety percent (90%) of the net book value of Eligible New
Equipment.

 

“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit D, with appropriate insertions.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Capital Expenditures” means with respect to any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by the Loan Parties during such
period that are required by GAAP, to be included in or reflected by the
property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of the Loan Parties.

 

Exhibit A - 1

--------------------------------------------------------------------------------

 

  

“Change in Control” means either: (a) the occurrence of any event (whether in
one or more transactions) which results in a transfer of control of or the power
to vote more than 25% of the equity interests (on a fully diluted basis) of
Enservco; or (b) Enservco shall cease to own 100% of the equity interests of
each of its Subsidiaries, other than in connection with a transaction permitted
pursuant to this Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder, all as in effect from time to time.

 

“Collateral” means the property described on Exhibit B attached hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit E, with appropriate insertions.

 

“Controlled Group” means a controlled group of corporations as defined in 26
U.S.C. § 1563.

 

“Copyrights” means, collectively:

 

(a)

All present and future United States registered copyrights and copyright
registrations (including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. Section 106 and any exclusive
rights which may in the future arise by act of Congress or otherwise), and all
present and future applications for copyright registrations (including
applications for copyright registrations of derivative works and compilations)
(collectively, “Registered Copyrights”), and any and all royalties, payments and
other amounts payable to any Loan Party in connection with Registered
Copyrights, together with all renewals and extensions of Registered Copyrights,
the right to recover for all past, present and future infringements of
Registered Copyrights, and all computer programs and tangible property embodying
or incorporating Registered Copyrights, and all other rights of every kind
whatsoever accruing thereunder or pertaining thereto; and

 

(b)

All present and future copyrights, Mask Works, computer programs and other
rights subject to (or capable of becoming subject to) United States copyright
protection which are not registered in the United States Copyright Office
(collectively, “Unregistered Copyrights”), whether now owned or hereafter
acquired, and any and all royalties, payments, and other amounts payable to
Borrower in connection with Unregistered Copyrights, together with all renewals
and extensions of Unregistered Copyrights, the right to recover for all past,
present and future infringements of Unregistered Copyrights, and all computer
programs and all tangible property embodying or incorporating Unregistered
Copyrights, and all other rights of every kind whatsoever accruing thereunder or
pertaining thereto.

 

“Credit Extension” means each Revolving Advance, each Letter of Credit issuance,
or any other extension of credit by Lender to or for the benefit of Borrowers
hereunder.

 

“Default Period” means the period of time commencing on the day an Event of
Default occurs and continuing through the date the Event of Default has been
cured or waived.

 

“Disclosure Schedules” means the schedule of exceptions attached hereto and
approved by Lender, if any.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

  

Exhibit A - 2

--------------------------------------------------------------------------------

 

  

“EBITDA” means, for any period, the sum of the Loan Parties’: (a) net income
after taxes for such period; plus (b) Interest Expense for such period; plus
(c) income tax expense for such period; plus (d) depreciation and amortization
for such period; plus or minus (e) any other non-cash charges or gains which
have been subtracted or added in calculating net income after taxes for such
period (e.g. stock-based compensation and warrants issued); plus or minus, (f)
any extraordinary, unusual or non-recurring items decreasing or increasing net
income for such period (e.g. severance and transition costs related to executive
officers, gain on sale of investments, loss on disposal of assets or patent
litigation and defense costs), all on a consolidated basis; provided, however,
EBITDA shall not include the results of any foreign Subsidiary of any Loan Party
except to the extent that such foreign Subsidiary has repatriated its net income
to Borrowers.

 

“Eligible Account” means all Accounts owing to any Borrower which are acceptable
to Lender, in its Permitted Discretion, for lending purposes, net of any
discounts, credits, or allowances, but excluding any Account having any of the
following characteristics:

 

(a)

Accounts which remain unpaid for more than the earlier of (i) ninety (90) days
after their invoice date or (ii) sixty (60) days after their due date;

 

(b)

Accounts owing by a single Account Debtor if fifty percent (50%) of the balance
owing by such Account Debtor is ineligible as a result of clause (a) above;

 

(c)

Accounts which are not due and payable within sixty (60) days after their
invoice dates;

 

(d)

Accounts with respect to which the Account Debtor is a director, officer,
employee or agent of a Borrower or is a Parent, a Subsidiary or an Affiliate of
a Borrower;

 

(e)

Accounts with respect to which payment by the Account Debtor is or becomes
conditional upon the Account Debtor’s approval of the related Goods or services,
or is otherwise subject to any repurchase obligation or return right, as with
sales made on a, guaranteed sale, sale on approval, sale or return or
consignment basis;

 

(f)

Accounts which are owed by an Account Debtor which (i) does not maintain its
chief executive office in the United States of America or Canada, or (ii) is not
organized under the laws of the United States of America, any State of the
United States of America, Canada or any Province of Canada unless, in any case,
such Account is backed by a letter of credit acceptable to Lender which is in
the possession of, has been assigned to and is directly drawable by Lender;

 

(g)

Accounts with respect to which the Account Debtor is (i) the United States of
America or any department, agency or instrumentality thereof, unless Borrower
assigns its right to payment of such Accounts to Lender in accordance with the
Assignment of Claims Act of 1940, as amended, or (ii) any country other than the
United States of America or any department, agency or instrumentality thereof;

 

(h)

The face amount of any Accounts with respect to which the applicable Borrower is
or may become liable to the Account Debtor for Goods sold or services rendered
by such Account Debtor to such Borrower, but only to the extent of the maximum
aggregate amount of such Borrower’s liability to such Account Debtor;

 

(i)

Accounts with respect to which (i) the Goods giving rise thereto have not been
shipped and delivered to and accepted as satisfactory by the Account Debtor, or
(ii) the services performed have not been completed and accepted as satisfactory
by the Account Debtor;

 

(j)

Accounts with respect to which possession or control of the Goods sold is held,
maintained or retained by a Borrower, or by any agent or custodian of a
Borrower, for the account of or subject to further or future direction from the
Account Debtor as with sales made on a bill-and-hold basis (unless the Account
Debtor has executed a setoff waiver in form and substance acceptable to Lender);

 

(k)

Accounts which are owing by any Account Debtor involved as a debtor in any
bankruptcy or other state or federal insolvency proceeding, whether voluntary or
involuntary;

    

Exhibit A - 3

--------------------------------------------------------------------------------

 

   

(l)

Accounts which arise in any manner other than the sale of Inventory or services
in the ordinary course of a Borrower’s business;

 

(m)

Accounts with respect to which the Account Debtor is located in a state which
requires the applicable Borrower, as a precondition to commencing or maintaining
an action in the courts of that state, either to (i) receive a certificate of
authority to do business and be in good standing in such state, or (ii) file a
notice of business activities report or similar report with such state’ s taxing
authority, unless (A) such Borrower has taken one of the actions described in
clauses (i) or (ii), (B) the failure to take one of the actions described in
either clause (i) or (ii) may be cured retroactively by such Borrower at its
election, without incurring material fees, charges or penalties, or (C) such
Borrower has proven, to Lender’s satisfaction, that it is exempt from any such
requirements under any such state’s laws;

 

(n)

Accounts (i) with respect to which any of the representations and warranties
contained in this Agreement are untrue; or (ii) which violate any of the
covenants of Borrowers contained in this Agreement;

 

(o)

Accounts which are not subject to a first priority Lien in favor of Lender or
which are subject to any other claim, Lien, security interest or encumbrance
whatsoever, other than Permitted Lien;

 

(p)

Accounts for which the Account Debtor has paid a deposit to a Borrower, but only
to the extent of such deposit;

 

(q)

Accounts for which Borrowers have failed to deliver to Lender such documents as
Lender may have requested pursuant to Section 6.1 hereof;

 

(r)

Accounts which, when added to a particular Account Debtor’s other indebtedness
to Borrowers, exceeds twenty-five percent (25%) of all Accounts of Borrowers
(except that Accounts excluded from Eligible Accounts solely by reason of this
clause (r) shall be Eligible Accounts to the extent of such credit limit);

 

(s)

Accounts which are subject to markdowns, discounts, rebates, credits or other
items reducing accounts receivable;

 

(t)

Accounts that constitute retainage receivables;

 

(u)

Accounts as to which Lender, at any time or times hereafter, determines in its
Permitted Discretion that the prospect of payment or performance by the Account
Debtor is or will be impaired; and

 

(v)

Accounts that Lender in its Permitted Discretion deems to be ineligible for any
reason.

 

In calculating delinquent portions of Accounts under clauses (a) and (b) above,
credit balances more than 90 days old will be excluded.

 

“Eligible Equipment” means all rental Equipment of Borrowers which is acceptable
to Lender, in its Permitted Discretion, for lending purposes, but excluding any
Equipment having any of the following characteristics:

 

(a)

it is not owned by a Borrower, a Borrower does not have the right to subject it
to a security interest in favor of Lender or it is not subject to a first
priority perfected Lien in favor of Lender, free of any other claim, Lien,
security interest or encumbrance whatsoever, other than Permitted Liens;

 

(b)

it is not located in the United States;

 

(c)

it is stored with a bailee, consignee, warehouseman, mechanic or similar party
without Lender’s prior written approval or the applicable Borrower has not
caused any such bailee, consignee, warehouseman, mechanic or similar party to
issue and deliver to Lender, in form and substance acceptable to Lender, an
appropriate bailee’s agreement or collateral access agreement, such Uniform
Commercial Code financing statements, waivers and other documents as Lender
shall require;

  

Exhibit A - 4

--------------------------------------------------------------------------------

 

  

(d)

it is stored at a leased location and Lender has not received a landlord lien
waiver or subordination agreement, in form and substance acceptable to Lender,
with respect to such location or established a Reserve against Availability in
the amount of three (3) months’ rent for such location;

 

(e)

Lender has determined in its Permitted Discretion, in accordance with Lender’s
customary business practices, that it is not acceptable due to age, type,
quality, or quantity;

 

(f)

it is Equipment (i) with respect to which any of the representations and
warranties contained in this Agreement are untrue; or (ii) which violates any of
the covenants of Borrowers contained in this Agreement; or

 

(g)

it is Equipment that Lender in its Permitted Discretion deems to be ineligible
for any other reason.

 

“Eligible New Equipment” means, as of any date of determination, Eligible
Equipment purchased by a Borrower no more than 180 days prior to such date.

 

“Eligible Used Equipment” means all Eligible Equipment that is not Eligible New
Equipment.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC, or
(B) under the Iran Sanctions Act, as amended, section 1245 of the National
Defense Authorization Act for Fiscal Year 2012 or Executive Order 13590
“Authorizing the Imposition of Certain Sanctions with respect to the Provision
of Services, Technology or Support for Iran’s Energy and Petro-chemical
Sectors,” effective November 21, 2011 (collectively, “Sanctions”) or
(iii) resides, is organized or chartered, or has a place of business in a
country or territory that is the subject of a sanctions program administered by
OFAC.

 

“Enservco” has the meaning assigned in the introduction to this Agreement.

 

“Environmental Laws” means all federal, state, district, local and foreign laws,
rules, regulations, ordinances, and consent decrees relating to health, safety,
hazardous substances, pollution and environmental matters, as now or at any time
hereafter in effect, applicable to any Loan Party’s business or facilities owned
or operated by any Loan Party, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including ambient air, surface water, ground water, land surface or
subsurface strata) or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which any Loan Party has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
modified or restated from time to time.

 

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of a Borrower’s Controlled Group, or under common control with any Loan
Party, within the meaning of Section 414 of the Code.

 

“Event of Default” has the meaning assigned in Section 8.

 

“Excess Availability” means, as of any date of determination by Lender,
Availability less the sum of (a) all unpaid fees and Lender Expenses, (b) all
accounts payable which remain unpaid more than sixty (60) days after the due
dates thereof unless Borrowers have made other arrangements satisfactory to
Lender for the payment of such accounts payable, and (c) any book overdraft
relating to accounts payable more than sixty (60) days past due.

 

Exhibit A - 5

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guarantee of or grant of security interest by such Loan Party becomes
effective with respect to such related Swap Obligation (such determination being
made after giving effect to any applicable keepwell, support, or other agreement
for the benefit of the applicable Loan Party).

 

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, any taxes on or measured by overall
net income (however denominated), franchise taxes (in lieu of net income taxes)
and branch profits taxes, in each case imposed on it by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of Lender,
in which its applicable lending office is located.

 

“Fiscal Year” means each twelve (12) month accounting period of the Loan
Parties, which ends on December 31st of each year.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, for any
period ending on such date, for Enservco and its Subsidiaries on a consolidated
basis, the ratio of: (a) the sum of (without duplication): (i) EBITDA for such
period; minus (ii) Capital Expenditures made and not financed for such period;
minus (iii) all payments in cash for Taxes made for such period; minus (iv) cash
dividends paid or accrued and cash withdrawals paid or accrued to Owners or
other Affiliates for such period; to (b) Fixed Charges for such period.

 

“Fixed Charges” means, for any period, for Enservco and its Subsidiaries on a
consolidated basis without duplication, the sum of: (a) scheduled payments of
principal; plus (b) Interest Expense but excluding non-cash payment-in-kind
interest; plus (c) any pre-payments of Indebtedness.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect on the Closing Date.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

 

“Guarantor” means each Person that guarantees the Obligations.

 

“Hazardous Materials” means any hazardous, toxic or dangerous substance,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rate,
currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreements. The amount of any Person’s obligations in
respect of any Hedging Obligation shall be deemed to be the incremental
obligations that would be reflected in the financial statements of such Person
in accordance with GAAP.

  

Exhibit A - 6

--------------------------------------------------------------------------------

 

 

“Indebtedness” of a Person means at any time the sum at such time of:
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (b) any obligations of such Person in respect of
letters of credit, banker’s or other acceptances or similar obligations issued
or created for the account of such Person; (c) lease indebtedness, liabilities
and other obligations of such Person with respect to capital leases;
(d) obligations of third parties which are being guarantied or indemnified
against by such Person or which are secured by the property of such Person;
(e) any obligation of such Person under an employee stock ownership plan or
other similar employee benefit plan; (f) any obligation of such Person or a
commonly controlled entity to a multi-employer plan; and (g) any obligations,
liabilities or indebtedness, contingent or otherwise, under or in connection
with, transactions, agreements or documents now existing or hereafter entered
into, which provides for an interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices; but excluding trade and other accounts
payable in the ordinary course of business in accordance with customary trade
terms and which are not overdue (as determined in accordance with customary
trade practices) or which are being disputed in good faith by such Person and
for which adequate reserves are being provided on the books of such Person in
accordance with GAAP consistently applied.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” has the meaning assigned in Section 5.9.

 

“Interest Expense” means, for any period, for Enservco and its Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses (excluding any and all closing
fees, costs and expenses owing to Lender and associated with this transaction)
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets during such period, plus
(b) all payments made under interest rate Hedging Agreements during such period
to the extent not included in clause (a) of this definition, minus (c) all
payments received under interest rate Hedging Agreements during such period,
plus (d) the portion of rent expense with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

 

“Interest Period” means, for any LIBOR Loan, the period commencing on the date
of such LIBOR Loan, or on the conversion/continuation date on which such LIBOR
Loan is converted into or continued as a LIBOR Loan, and ending on the date that
is one (1), three (3) or six (6) months thereafter, or such other period upon
which Lender and Borrower may agree, in each case as Borrower may elect in the
applicable Payment/Advance Form or LIBOR Loan Continuation Certificate;
provided, however, that (a) no Interest Period with respect to any LIBOR Loan
shall end later than the Revolving Maturity Date, (b) the last day of an
Interest Period shall be determined in accordance with the practices of the
LIBOR interbank market as from time to time in effect, (c) if any Interest
Period would otherwise end on a day that is not a Business Day, that Interest
Period shall be extended to the following Business Day unless, in the case of a
LIBOR Loan, the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day, (d) any Interest Period pertaining to a LIBOR Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period, and (e) interest shall accrue from and
include the first Business Day of an Interest Period but exclude the last
Business Day of such Interest Period.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

  

Exhibit A - 7

--------------------------------------------------------------------------------

 

 

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

 

“Lender” has the meaning assigned in the introduction to this Agreement.

 

“Lender Expenses” means all documented costs or expenses (including all
documented attorneys’ fees and expenses, whether generated in-house or by
outside counsel) incurred in connection with the preparation, negotiation,
administration, and enforcement of the Loan Documents; Collateral field
examination fees; and Lender’s documented attorneys’ fees and expenses (whether
generated in-house or by outside counsel) incurred in amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal), at any
time, including before, during and after an Insolvency Proceeding, whether or
not suit is brought.

 

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Lender at Borrower’s request in accordance with Section
2.1(b)(iv).

 

“Letter of Credit Obligations” means, as of any date of determination, the sum
of (a) the aggregate undrawn face amount of all Letters of Credit, plus (b) the
aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Revolving Advances hereunder.

 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed $3,000,000.

 

“LIBOR” means, for any Interest Period for any Advance to be made, continued as
or converted into a LIBOR Loan, the rate of interest per annum determined by
Lender’s Treasury Desk to be the rate for deposits in Dollars for such Interest
Period which appears on the Bloomberg Screen B TMM Page under the heading “LIBOR
Fix” as of 11:00 a.m. (London time) on the second Business Day prior to the
start of such Interest Period (adjusted for any and all assessments, surcharges
and reserve requirements). If such interest rate shall cease to be available
from the above-described Bloomberg report, the London interbank offered rate
shall be determined from such financial reporting service as Lender shall
reasonably determine and use with respect to its other loan facilities on which
interest is determined based on the London interbank offered rate.

 

“LIBOR-Based Rate” means, for any Interest Period in respect of any LIBOR Loan,
an interest rate per annum (rounded upward, if necessary, to the nearest 1/16 of
1%) equal to LIBOR for such Interest Period divided by 1 minus the Reserve
Requirement for such Interest Period.

 

“LIBOR Interest Payment Date” means, with respect to any LIBOR Loan, the last
day of each Interest Period applicable to such LIBOR Loan.

 

“LIBOR Loan” means the portion of any Revolving Advance that bears interest
based on the LIBOR-Based Rate.

 

“LIBOR Loan Continuation Certificate” means a form substantially similar to
Exhibit E attached hereto, with appropriate insertions.

 

“LIBOR Rate Determination Date” means each date for calculating LIBOR for the
purpose of determining the interest rate in respect of an Interest Period. The
LIBOR Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Loan.

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, judgment lien, assignment, financing statement, encumbrance, title
retention agreement or analogous instrument or device, including the interest of
each lessor under any capitalized lease and the interest of any bondsman under
any payment or performance bond, in, of or on any assets or properties of a
Person, whether now owned or subsequently acquired and whether arising by
agreement or operation of law, all whether perfected or unperfected.

 

“Liquidity” means, as of any date of determination, the sum of (a) Excess
Availability on such date and (b) the aggregate amount of Borrowers’ collective
unrestricted balance sheet cash on such date.

  

Exhibit A - 8

--------------------------------------------------------------------------------

 

 

“Liquidity Testing Trigger Period” means the period (a) commencing on the first
day of the month immediately following the last day of any month for which the
Fixed Charge Coverage Ratio, determined on the basis of the trailing
twelve-month period ended on such last day of the month, is less than 1.20 to
1.00, and (b) continuing until the first day of the month that both (i) no
Default Period is in effect and (ii) the Fixed Charge Coverage Ratio as of the
last day of the immediately preceding two consecutive months, determined on the
basis of the respective trailing twelve-month periods ended on the last day of
the immediately preceding two consecutive months, is at least 1.20 to 1.00.

 

“Loan Advance/Paydown Request Form” shall be a form substantially similar to
Exhibit C attached hereto, with appropriate insertions.

 

“Loan Documents” means, collectively, this Agreement and all other agreements,
instruments and documents including promissory notes, guaranties, deeds of
trust, mortgages, pledges, powers of attorney, consents, assignments, contracts,
notices, security agreements, leases, financing statements, Hedging Agreements
and all other writings heretofore, now or from time to time hereafter executed
by or on behalf of any Borrower, any other Loan Party, or any other Person and
delivered to Lender or to any parent, affiliate or subsidiary of Lender in
connection with the Obligations or the transactions contemplated hereby, as each
of the same may be amended, modified or supplemented from time to time.

 

“Loan Party” means each Borrower, each Guarantor, and each of their respective
Subsidiaries, individually, and “Loan Parties” means Borrowers, all Guarantors
and all of their respective Subsidiaries, collectively.

 

“Loan Party’s Books” means all of each Loan Party’s books and records including:
ledgers; records concerning such Loan Party’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment containing such information.

 

“Lock Box” means a post office box designated by, and under the exclusive
control of, Lender, at a financial institution acceptable to Lender.

 

“Mask Works” means mask works or similar rights available for the protection of
semiconductor chips, whether now owned or hereafter acquired by any Loan Party.

 

“Material Adverse Effect” means any of the following: (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, or prospects of either: (i) a Borrower;
or (ii) the Loan Parties taken as a whole; (b) a material impairment of the
ability of either a Borrower or the Loan Parties taken as a whole, to perform
their respective obligations under the Loan Documents; or (c) a material adverse
effect upon: (i) the legality, validity, binding effect or enforceability of any
Loan Document to which any Loan Party is a party against either: (A) a Borrower;
or (B) the Loan Parties taken as a whole; or (ii) the rights and remedies of
Lender under or in respect of any Loan Document.

 

“Material Collateral” means Collateral with an aggregate value in excess of
$100,000, except for those items specified in the Disclosure Schedules.

 

“Maximum Revolving Advances Limit” means $30,000,000.

 

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which any Loan Party or any ERISA Affiliate contributes
or is obligated to contribute.

 

“Negotiable Collateral” means all of each Loan Party’s present and future
letters of credit of which it is a beneficiary, drafts, instruments (including
promissory notes), securities, Documents, documents of title, Chattel Paper, and
each Loan Party’s Books relating to any of the foregoing.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Revolving Advances,
(b) the Letter of Credit Obligations, (c) all liabilities of any Loan Party to
Lender or to any affiliate of Lender arising out of or relating to Bank
Products, (d) Lender Expenses, (e) Hedging Obligations of any Loan Party, and
(f) all other fees and commissions (including documented attorneys’ fees and
expenses), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Loan Parties and each of their
respective Subsidiaries to Lender or to any parent, affiliate or subsidiary of
Lender of every kind, nature and description, direct or indirect, primary or
secondary, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, whether several, joint, or joint and
several, and whether or not evidenced by any note, and including any debt,
liability or obligation owing from any Loan Party to others that Lender may have
obtained by assignment or otherwise, and interest and fees that accrue after the
commencement by or against any Loan Party of any bankruptcy or similar
proceeding, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
however, Obligations shall not include any Excluded Swap Obligation.

  

Exhibit A - 9

--------------------------------------------------------------------------------

 

 

“OFAC” means the United States Office of Foreign Assets Control.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Overadvance” means that the sum of (i) the aggregate outstanding Revolving
Advances on any date and (ii) the aggregate Letter of Credit Obligations on such
date exceeds the lesser of (i) the Borrowing Base and (ii) the Maximum Revolving
Advances Limit.

 

“Owner” means with respect to any Borrower, each Person having legal or
beneficial title to an ownership interest in such Borrower or a right to acquire
such an interest.

 

“Parent” means any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Borrower.

 

“Pass-Through Tax Liabilities” means the amount of state and federal income Tax
paid or to be paid by the Owners on taxable income earned by a Borrower and
attributable to the Owners as a result of such Borrower’s “pass-through” Tax
status, assuming the highest marginal income Tax rate for federal and state (for
the state or states in which any Owner is liable for income Taxes with respect
to such income) income Tax purposes, after taking into account any deduction for
state income taxes in calculating the federal income Tax liability and all other
deductions, credits, deferrals and other reductions available to the Owners from
or through such Borrower.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Conditions” means, as of any date of determination and in connection
with any payment or distribution by a Borrower, that (a) no Event of Default
exists or would result therefrom, and (b) after taking such payment or
distribution into account, Borrowers would have (x) a Fixed Charge Coverage
Ratio (as of the last day of the immediately preceding month, determined on a
trailing twelve-month basis) of at least 1.20:1.00 and (y) Excess Availability
of at least $3,000,000.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of any Loan Party or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Lender pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Lender.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of an asset-based secured lender) business judgment.

 

Exhibit A - 10

--------------------------------------------------------------------------------

 

 

“Permitted Indebtedness” means:

 

(a)

Indebtedness of the Loan Parties in favor of Lender arising under this Agreement
or any other Loan Document;

 

(b)

Hedging Obligations of the Loan Parties in favor of Lender or any Affiliate of
Lender;

 

(c)

Indebtedness existing on the Closing Date and disclosed in the Disclosure
Schedules;

 

(d)

Indebtedness not to exceed $100,000 in the aggregate in any fiscal year of the
Loan Parties secured by a Lien described in clause (d) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;

 

(e)

unsecured Subordinated Debt in an aggregate principal amount outstanding at any
time not to exceed $6,500,000;

 

(f)

Indebtedness to trade creditors incurred in the ordinary course of business; and

 

(g)

extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon the applicable Loan Party.

 

“Permitted Investment” means:

 

(a)

Investments existing on the Closing Date disclosed in the Disclosure Schedules;

 

(b)

Investments made pursuant to Hedging Agreements with Lender or any Affiliate of
Lender;

 

(c)

marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or any State thereof maturing within one year
from the date of acquisition thereof, (ii) commercial paper maturing no more
than one year from the date of creation thereof and currently having rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Lender’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Lender’s money market
accounts;

 

(d)

repurchases of stock from former employees or directors of any Loan Party under
the terms of applicable repurchase agreements (i) in an aggregate amount not to
exceed $100,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases,
or (ii) in any amount where the consideration for the repurchase is the
cancellation of indebtedness owed by such former employees to any Loan Party
regardless of whether an Event of Default exists;

 

(e)

Investments accepted in connection with Permitted Transfers;

 

(f)

Investments of a Borrower in another Borrower, Investments of Subsidiaries in or
to other Subsidiaries or a Borrower and Investments by a Borrower in
Subsidiaries that are not Borrowers not to exceed $100,000 in the aggregate in
any fiscal year;

 

(g)

Investments not to exceed $100,000 in the aggregate in any fiscal year
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of any Loan Party pursuant to employee stock purchase plan agreements
approved by the applicable Loan Party’s Board of Directors;

 

Exhibit A - 11

--------------------------------------------------------------------------------

 

 

(h)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of any Loan Party’s business; and

 

(i)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (i) shall not apply
to Investments of a Borrower in any Subsidiary.

 

“Permitted Liens” means:

 

(a)

statutory Liens of landlords, carriers, warehousemen, processors, mechanics,
materialmen or suppliers incurred in the ordinary course of business and
securing amounts not yet due or declared to be due by the claimant thereunder or
amounts which are being contested in good faith and by appropriate proceedings
and for which the Loan Parties have maintained adequate reserves;

 

(b)

Liens or security interests in favor of Lender;

 

(c)

zoning restrictions and easements, licenses, covenants and other restrictions
affecting the use of real property that do not individually or in the aggregate
have a Material Adverse Effect;

 

(d)

Liens in connection with purchase money indebtedness with respect to Equipment
and capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such Liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases;

 

(e)

Liens set forth in the Disclosure Schedules;

 

(f)

Liens specifically permitted by Lender in writing;

 

(g)

involuntary Liens securing amounts less than $100,000 and which are released or
for which a bond acceptable to Lender, in its sole discretion, has been posted
within ten (10) days of its creation;

 

(h)

Liens for taxes, assessments and other government charges or levies not yet due
and payable or which are being contested in good faith and by appropriate
proceedings and for which the Loan Parties have maintained adequate reserves;

 

(i)

Liens consisting of deposits or pledges made in the ordinary course of business
in connection with workers’ compensation, unemployment, social security and
similar laws, or to secure the performance of statutory obligations, bids,
leases, government contracts, trade contracts, and other similar obligations
(exclusive of obligations for the payment of borrowed money);

 

(j)

licenses (with respect to intellectual property and other property), leases and
subleases granted to third parties and not interfering in any material respect
with ordinary conduct of business of the Loan Parties;

 

(k)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

 

(l)

Liens of collecting banks under the Uniform Commercial Code on items in the
course of collection, statutory Liens and rights of set-off of banks;

 

(m)

Liens arising from filing Uniform Commercial Code financing statements relating
solely to leases not prohibited by this Agreement;

 

Exhibit A - 12

--------------------------------------------------------------------------------

 

 

(n)

pledges and deposits in the ordinary course of business securing insurance
premiums or reimbursement obligations or indemnification obligations under
insurance policies or self-insurance arrangements, in each case payable to
insurance carriers that provide insurance to the Loan Parties;

 

(o)

Liens on cash and cash equivalents on deposit with Lenders and affiliates of
Lenders securing obligations owing to such Persons under any treasury,
depository, overdraft or other cash management services agreements or
arrangements with any Loan Party;

 

(p)

Liens arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by any Loan Party in the ordinary
course of business and not prohibited by this Agreement; and

 

(q)

judgment Liens in respect of judgments that do not constitute an Event of
Default.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by any Loan Party of:

 

(a)

Inventory in the ordinary course of business;

 

(b)

non-exclusive licenses and similar arrangements for the use of the property of
the Loan Parties in the ordinary course of business;

 

(c)

worn-out or obsolete Equipment; or

 

(d)

other assets of any Loan Party that do not in the aggregate exceed $100,000
during any Fiscal Year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, entity, party or foreign or United States government
(whether federal, state, county, city, municipal or otherwise), including any
instrumentality, division, agency, body or department thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of any Loan Party or any ERISA Affiliate.

 

“Prime Rate” means the variable rate of interest, per annum, set forth in the
“Money Rates” section of the Wall Street Journal as the “prime rate,” whether or
not such rate is the lowest rate available from Lender.

 

“Prime Rate Loan” means the portion of any Revolving Advance that bears interest
based on the Prime Rate.

 

“Regulatory Change” means, with respect to Lender, any change on or after the
date of this Agreement in United States federal, state, or foreign laws or
regulations, or the adoption or making on or after such date of any
interpretations, directives, or requests applying to a class of lenders
including Lender, of or under any United States federal or state, or any foreign
laws or regulations (whether or not having the force of law) by any court,
Governmental Authority or monetary authority charged with the interpretation or
administration thereof.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the PBGC.

 

“Reserve” means, as of any date of determination, any amount that Lender, in its
Permitted Discretion, may establish from time to time as a reserve against the
Borrowing Base or the Maximum Revolving Advances Limit, for any purpose,
including (a) to reflect events, conditions, contingencies or risks which affect
the assets, business or prospects of the Loan Parties, or the Collateral or its
value (including dilution of Accounts at a rate in excess of 5%), or the
enforceability, perfection or priority of Lender’s Lien in the Collateral,
(b) to reflect Lender’s judgment in its Permitted Discretion that any collateral
report or financial information relating to the Loan Parties and furnished to
Lender may be incomplete, inaccurate or misleading in any material respect,
(c) in respect of any state of facts which does or would with notice or passage
of time or both, constitute an Event of Default, (d) to reflect liability,
contingent or otherwise, of Lender or any affiliate of Lender to any third party
in connection with any Bank Product or (e) to reflect liabilities of any Loan
Party to any third Person.

 

Exhibit A - 13

--------------------------------------------------------------------------------

 

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D of
the Federal Reserve against “Eurocurrency liabilities” (as such term is used in
Regulation D) by member banks of the Federal Reserve System. Without limiting
the effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by Lender by reason of any Regulatory Change
against (a) any category of liabilities which includes deposits by reference to
which the LIBOR Rate is to be determined as provided in the definition of
“LIBOR” or (b) any category of extensions of credit or other assets which
include advances hereunder.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Financial Officer and the Controller of any Borrower.

 

“Revolving Advance” or “Revolving Advances” means a cash advance or cash
advances under the Revolving Line.

 

“Revolving Line” means a Credit Extension consisting of Revolving Advances of up
to the Maximum Revolving Advances Limit (inclusive of any amounts outstanding
under the Letter of Credit Sublimit).

 

“Revolving Maturity Date” means August __, 2020.

 

“SEC” means the Securities and Exchange Commission, any successor thereto, and
any analogous Governmental Authority.

 

“Shares” means the issued and outstanding capital stock, membership units or
other securities owned or held of record by any Person in any Subsidiary of such
Person.

 

“SOS Reports” means the official reports from the Secretary of State of the
state of organization for each Borrower and from all other applicable federal,
state or local government offices identifying all current security interests
filed against the Collateral and Liens of record as of the date of such report.

 

“Subordinated Debt” means any debt incurred by any Loan Party that is
subordinated in writing to the debt owing by the Loan Parties to Lender on terms
reasonably acceptable to Lender.

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by a Borrower, either directly or through an Affiliate.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register (other than “intent to use” applications until a
verified statement of use is filed with respect to such application) and
registrations of the same and like protections, and the entire goodwill of the
business of the Loan Parties connected with and symbolized by such trademarks.

 

Exhibit A - 14

--------------------------------------------------------------------------------

 

 

“UCC” means the Uniform Commercial Code as in effect in the State of California,
as amended or supplemented from time to time.

 

“Weekly Collateral Reporting Trigger Period” means the period (a) commencing
upon the day that Excess Availability has been less than the greater of
$1,500,000 or 5% of the Revolving Line for three (3) consecutive Business Days
and (b) continuing until the day that both (i) no Default Period is in effect
and (b) Excess Availability has been greater than $3,000,000 or 10% of the
Revolving Line for thirty (30) consecutive calendar days.

 

Exhibit A - 15

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

  



 

 

 

 

 





 

 

 


 

 

 



 

 



 

 



 

 

 

